--------------------------------------------------------------------------------

Exhibit 10.1




Execution Version
 
 

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT


BY AND AMONG


MASSIVE INTERACTIVE, INC.,




WUNDERKIND GROUP PTY LTD,


MONIQUE ELLIS,


RONALD DOWNEY,


D E ELLIS PTY LTD ATF DE ELLIS FAMILY TRUST,


AND


DOMINIC DE LORENZO






MAY 1, 2014


 
 
 
 
 
 
 
 
 
 
 

 



 
 

--------------------------------------------------------------------------------

 



 
Table of Contents
 
 

   
Page
ARTICLE I
 
DEFINITIONS
1
   
Section 1.01
Definitions
1
     
Section 1.02
Certain Matters of Construction
10
     
ARTICLE II
 
PURCHASE AND SALE OF SHARES
10
   
Section 2.01
Purchase and Sale of Shares
10
     
Section 2.02
Purchase Price
10
     
Section 2.03
Closing
11
     
Section 2.04
Closing Deliverables
11
     
Section 2.05
Withholding
12
     
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES REGARDING THE WUNDERKIND GROUP COMPANIES
12
   
Section 3.01
Organization
12
     
Section 3.02
Power and Authorization
12
     
Section 3.03
Authorization of Governmental Authorities
13
     
Section 3.04
Noncontravention
13
     
Section 3.05
Capitalization of the Wunderkind Group Companies
13
     
Section 3.06
Financial Matters
14
     
Section 3.07
Absence of Certain Developments
15
     
Section 3.08
Assets
16
     
Section 3.09
Real Property
17
     
Section 3.10
Intellectual Property
17
     
Section 3.11
Legal Compliance; Illegal Payments; Permits
18
     
Section 3.12
Tax Matters
18
     
Section 3.13
Employee Benefit Plans
22
     
Section 3.14
Environmental Matters
23
     
Section 3.15
Material Contracts
24
     
Section 3.16
Related Party Transactions
25

 
 
 
i

--------------------------------------------------------------------------------

 
 

     
Section 3.17
Customers and Suppliers
25
     
Section 3.18
Labor Matters
26
     
Section 3.19
Litigation; Governmental Orders
27
     
Section 3.20
Insurance
27
     
Section 3.21
Books and Records
28
     
Section 3.22
No Brokers
28
     
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS
28
   
Section 4.01
Organization, Authority and Capacity; Binding Effect.
28
     
Section 4.02
Authorization of Governmental Authorities
28
     
Section 4.03
Litigation; Governmental Orders
29
     
Section 4.04
Noncontravention
29
     
Section 4.05
Ownership of Company Stock
29
     
Section 4.06
Brokers’ Fees
29
     
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES REGARDING BUYER
30
   
Section 5.01
Organization
30
     
Section 5.02
Power and Authorization
30
     
Section 5.03
Authorization of Governmental Authorities
30
     
Section 5.04
Noncontravention
30
     
Section 5.05
Litigation; Governmental Orders
31
     
Section 5.06
No Brokers
31
     
Section 5.07
No Additional Representations or Warranties by the Sellers
31
     
Section 5.08
Intangible Assets
31
     
Section 5.09
Most Favored Treatment
31
     
ARTICLE VI
 
COVENANTS OF THE PARTIES
31
   
Section 6.01
Conduct of the Business
31
     
Section 6.02
Access to Information
32
     
Section 6.03
Approvals and Consents
32
     
Section 6.04
Notification of Certain Events
32
     
Section 6.05
Exclusivity
33

 
 
 
ii

--------------------------------------------------------------------------------

 
 

     
Section 6.06
Further Assurances
33
     
Section 6.07
Confidential Information
33
     
Section 6.08
Public Announcements
33
     
Section 6.09
Expenses and Payments
34
     
Section 6.10
Restrictive Covenants
34
     
Section 6.11
Certain Tax Matters
34
     
Section 6.12
Conduct of Business with respect to Taxes
34
     
ARTICLE VII
 
CONDITIONS TO CLOSING
34
   
Section 7.01
Conditions to the Obligations of the Sellers and the Company
34
     
Section 7.02
Conditions to the Obligations of Buyer
35
     
ARTICLE VIII
 
SURVIVAL AND INDEMNIFICATION
36
   
Section 8.01
Survival
36
     
Section 8.02
Indemnification
36
     
Section 8.03
Limits on Indemnification
37
     
Section 8.04
Procedures for Indemnification
38
     
Section 8.05
Adjustments to the Purchase Price
40
     
Section 8.06
Additional Provisions Regarding Indemnification
40
     
ARTICLE IX
 
MISCELLANEOUS
40
   
Section 9.01
Entire Agreement
40
     
Section 9.02
Successors and Assigns; Assignment; No Third-Party Beneficiaries
40
     
Section 9.03
Amendments
41
     
Section 9.04
Notices
41
     
Section 9.05
Governing Law
42
     
Section 9.06
Severability
42
     
Section 9.07
Counterparts
42
     
Section 9.08
Jurisdiction; Venue
42
     
Section 9.09
Specific Performance
42
     
Section 9.10
Waiver of Jury Trial
43
     
Section 9.11
Disclosure Schedules
43
     
Section 9.12
Seller Representative
43
     
Section 9.13
Release
44

 
 
 
iii

--------------------------------------------------------------------------------

 

 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
this 1st day of May, 2014 by and among Massive Interactive, Inc., a Nevada
corporation (“Buyer”), Wunderkind Group Pty Ltd, a proprietary limited company
organized under the laws of New South Wales, Australia (the “Company”), Monique
Ellis an individual and resident of the United Kingdom (“Ellis M”), Ronald
Downey, an individual and resident of the United Kingdom (“Downey”), D E Ellis
Pty Ltd ATF DE Ellis Family Trust, a family trust and resident of Australia
(“Ellis”), and Dominic De Lorenzo, an individual and resident of Australia (“De
Lorenzo” and collectively with Ellis M, Downey and Ellis, the
“Sellers”).  Buyer, the Company and the Sellers are sometimes referred to herein
as a “Party” and collectively as the “Parties”.


RECITALS
 
WHEREAS, the Sellers collectively own all of the issued and outstanding shares
of the capital stock of the Company (the “Company Stock”);
 
WHEREAS, the Sellers desire to sell, transfer and convey to Buyer, and Buyer
desires to acquire and purchase from the Sellers, all of the shares of Company
Stock pursuant to the terms hereof.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants, representations and
warranties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01                         Definitions. In addition to the other terms
defined throughout this Agreement, the following terms shall have the following
meanings when used in this Agreement:
 
“Action” means any claim, controversy, action, cause of action, suit,
litigation, arbitration, investigation, charge, grievance, opposition,
interference, audit, assessment, hearing, complaint, demand or other legal
proceeding (whether sounding in contract, tort or otherwise, whether civil or
criminal and whether brought at law or in equity) that is commenced, brought,
conducted, tried or heard by or before, or otherwise involving, any Governmental
Authority.
 
“Affiliate” means, with respect to an entity, any other entity controlling,
controlled by or under common control with such entity.  As used in this
definition, the term “control”, including the correlative terms “controlling”,
“controlled by” and “under common control with”, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of an entity, whether through ownership of voting securities, by
contract or otherwise.
 
“Agreement” has the meaning set forth in the introductory paragraph hereof.
 

 
1

--------------------------------------------------------------------------------

 

“Assets” has the meaning set forth in Section 3.08(a) of this Agreement.
 
“Australian Accounting Principles” means at any time: (a) the requirements of
the Corporations Act about the preparation and contents of financial reports;
and (b) generally accepted accounting principles, policies, practices and
procedures in Australia.
 
“Basket” has the meaning set forth in Section 8.03(b) of this Agreement.
 
“BIS” has the meaning set forth in Section 3.11(b) of this Agreement.
 
“Business” means the businesses conducted and/or proposed to be conducted by the
Wunderkind Group Companies as of the Closing Date.
 
“Business Day” means any day other than a Saturday or a Sunday or a weekday on
which banks in the State of New York or Sydney, Australia are authorized or
required to be closed.
 
“Buyer” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Buyer Fundamental Representations” has the meaning set forth in Section 8.01(a)
of this Agreement.
 
“Buyer Indemnified Person” means Buyer, the Wunderkind Group Companies and their
respective Affiliates, and the Representatives, successors and assigns of each
of the forgoing Persons.
 
“Claimant” has the meaning set forth in Section 8.04(a) of this Agreement.
 
“Closing” has the meaning set forth in Section 2.03 of this Agreement.
 
“Closing Date” has the meaning set forth in Section 2.03 of this Agreement.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Company” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Company Plan” has the meaning set forth in Section 3.13(a) of this Agreement.
 
“Company Stock” has the meaning set forth in the recitals to this Agreement.
 
“Compensation” means, with respect to any Person, all salaries, compensation,
remuneration, bonuses or benefits of any kind or character whatsoever (including
issuances or grants of Equity Interests), made directly or indirectly by any of
the Wunderkind Group Companies to or for the benefit of such Person.
 
“Competitive Business” the business of any Person that is competitive with the
Business.
 
“Consolidated Group” has the meaning given in the Tax Act.
 
“Contemplated Transactions” means the transactions contemplated by this
Agreement.
 

 
 
2

--------------------------------------------------------------------------------

 

“Contractual Obligation” means, with respect to any Person, any contract,
agreement, deed, mortgage, lease, sublease, license, sublicense or other
commitment, promise, undertaking, obligation, arrangement, instrument or
understanding, whether written or oral, to which or by which such Person is a
party or otherwise subject or bound or to which or by which any property,
business, operation or right of such Person is subject or bound.
 
“Corporations Act” means the Corporations Act 2001 (Cth).
 
“Debt” means, with respect to the Wunderkind Group Companies, (a) all
indebtedness of any of the Wunderkind Group Companies for borrowed money, (b)
all obligations of any of the Wunderkind Group Companies evidenced by bonds,
debentures, notes or similar instruments (including any letter of credit, surety
bond, banker’s acceptance or similar reimbursement agreement or obligation), (c)
all obligations of any of the Wunderkind Group Companies to pay the deferred
purchase price of property or services (excluding trade accounts payable arising
in the Ordinary Course of Business) including earn-outs, (d) all obligations of
any of the Wunderkind Group Companies under leases required to be capitalized in
accordance with applicable Legal Requirements or accounting principles, (e) all
obligations of any of the Wunderkind Group Companies under any interest rate,
currency, or hedging arrangement, (f) all obligations of any of the Wunderkind
Group Companies under any direct or indirect guaranties in respect of, or
obligations (contingent or otherwise) of any of the Wunderkind Group Companies
to purchase or otherwise acquire, or otherwise to assure a creditor against loss
in respect of, indebtedness for borrowed money or obligations of others of the
kinds referred to in clauses (a) through (e) above, and (g) all obligations of
the kinds referred to in clauses (a) through (f) above of other Persons secured
by any Encumbrance on any of the Assets or properties of any of the Wunderkind
Group Companies.  For purposes of clarification, indebtedness and obligations of
the Wunderkind Group Companies include those that arise from any of the
Wunderkind Group Company’s assumption of liability, successor liability, by
merger or otherwise.
 
“Due Date” means the due date with respect to an applicable Tax Return (taking
into account valid extensions).
 
 “Ellis” has the meaning set forth in the introductory paragraph of this
Agreement.
 
 “Ellis M” has the meaning set forth in the introductory paragraph of this
Agreement.
 
 “De Lorenzo” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Employee Plan” means any plan, program, policy, arrangement or Contractual
Obligation, whether or not reduced to writing, and whether covering a single
individual or a group of individuals, that is (a) a welfare plan, (b) a pension
benefit plan, (c) a stock bonus, stock purchase, stock option, restricted stock,
stock appreciation right or similar equity-based plan or (d) any other
deferred-compensation, retirement, severance, welfare-benefit, reimbursement,
bonus, profit-sharing, superannuation, incentive or fringe-benefit plan, program
or arrangement.
 
“Encumbrance” means any charge, claim, community or other marital property
interest, equitable or ownership interest, lien, license, option, pledge,
security interest, mortgage, deed of trust, right of way, easement,
encroachment, right of first offer or first refusal, buy/sell agreement and any
other restriction or covenant with respect to, or condition governing the use,
construction, voting (in the case of any security or Equity Interest), transfer,
receipt of income or exercise of any other attribute of ownership.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
“Environmental Laws” means any Legal Requirement relating to (a) releases or
threatened releases of Hazardous Substances, (b) pollution or protection of
public health or the environment or worker safety or health (including any
Health and Safety Laws), or (c) the manufacture, handling, transport, use,
treatment, storage, or disposal of Hazardous Substances.
 
“Equity Interest” means, with respect to any Person, (a) any capital stock,
partnership or membership interest, unit of participation or other similar
interest (however designated) in such Person and (b) any option, warrant,
purchase right, conversion right, exchange right or other Contractual Obligation
which would entitle any other Person to acquire any such interest in such Person
or otherwise entitle any other Person to share in the equity, profits, earnings,
losses or gains of such Person (including stock appreciation, phantom stock,
profit participation or other similar rights).
 
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.
 
“Family Member” means, with respect to any individual, (a) such Person’s spouse,
(b) each parent, brother, sister or child of such Person or such Person’s
spouse, (c) the spouse of any Person described in clause (b) above, (d) each
child of any Person described in clauses (a)-(c) above, (e) each trust created
for the benefit of one or more of the Persons described in clauses (a)-(d) above
and (f) each custodian or guardian of any property of one or more of the Persons
described in clauses (a)-(e) above in his or her capacity as such custodian or
guardian.
 
“Financials” has the meaning set forth in Section 3.06(a) of this Agreement.
 
“Fundamental Representations” has the meaning set forth in Section 8.01(a) of
this Agreement.
 
“General Cap” has the meaning set forth in Section 8.03(a) of this Agreement.
 
“Governmental Authority” means any federal, state or local or any foreign
government, or political subdivision thereof, or any multinational organization
or authority, or any other authority, agency or commission entitled to exercise
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power, any court or tribunal (or any department, bureau or
division thereof), or any arbitrator or arbitral body.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, decision, verdict, determination or award made, issued or
entered by or with any Governmental Authority.
 
“GST” has the meaning given in the GST Act.
 
“GST Act” means the A New Tax System (Goods and Services Tax) Act 1999 (Cth).
 

 
4

--------------------------------------------------------------------------------

 

“GST Law” has the meaning given in the GST Act.
 
“Hazardous Substance” means any pollutant, petroleum, or any fraction thereof,
contaminant or toxic or hazardous material (including toxic mold), substance or
waste.
 
“Health and Safety Laws” means any Legal Requirement which relates to or
concerns (whether directly or indirectly) (i) the health or safety of any Person
and/or (ii) any occupations, employment, activities, operations, conditions or
practices which may have any impact or effect on the health or safety of any
Person.


“Indemnified Party” means, with respect to any Indemnity Claim, each Buyer
Indemnified Person or Seller Indemnified Person asserting the Indemnity Claim
(or on whose behalf the Indemnity Claim is asserted) pursuant to ARTICLE IX of
this Agreement, as the case may be.
 
“Indemnifying Party” means, with respect to any Indemnity Claim, the party or
parties against whom such Indemnity Claim may be or has been asserted.
 
“Indemnity Claim” means a claim for indemnity under ARTICLE IX of this
Agreement.
 
“Intellectual Property” means all domestic and foreign intellectual property
rights including all:  (a) trademarks and service marks, logos, trade dress,
trade names and similar indicators of origin, all applications or registrations
pertaining to the foregoing and all goodwill associated therewith; (b) patents,
inventions, discoveries, improvements, ideas, know-how, formula methodology,
business methods, processes, technology and computer programs, software and
databases (including source code, object code, development documentation,
programming tools, drawings, user manuals, specifications and data) and all
applications or registrations in any jurisdiction pertaining to the foregoing,
including all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof; (c) trade secrets, including confidential and
other non-public information, and the right in any jurisdiction to limit the use
or disclosure thereof; (d) copyrights in writings, designs, or other works, and
registrations or applications pertaining thereto; and (e) domain names and
registrations or applications for registration.
 
“Knowledge of the Sellers” and similar formulations mean that one or more of the
Sellers (a) has actual knowledge of the fact or other matter at issue or (b)
should have had actual knowledge of such fact or other matter assuming diligent
inquiry by such Seller and after reasonable investigation of all officers,
directors, managers, employees, Representatives, or Persons holding similar
positions with any of the Wunderkind Group Companies reasonably expected to have
knowledge of such fact or matter.
 
“Leased Property” has the meaning set forth in Section 3.09 of this Agreement.
 
“Legal Requirement” means any federal, state or local or any foreign law,
statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any Governmental Order, or any Permit granted under any of the
foregoing, or any similar provision having the force or effect of law.
 

 
5

--------------------------------------------------------------------------------

 

“Liability” means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether directly
incurred or consequential, whether due or to become due and whether or not
required to be accrued on the financial statements of such Person.
 
“Liability Policies” has the meaning set forth in Section 3.20 of this
Agreement.
 
“Licensed Software” has the meaning set forth in Section 3.10(e) of this
Agreement.
 
“Liquidated Claim Notice” has the meaning set forth in Section 8.04(a) of this
Agreement.
 
“Losses” has the meaning set forth in Section 8.02(a) of this Agreement.
 
“Wunderkind Group Companies” means the Company and each of its Subsidiaries.
 
“Wunderkind Group Intellectual Property” has the meaning set forth in Section
3.10(b) of this Agreement.
 
“Material Adverse Effect”  means any event, change, fact, condition,
circumstance or occurrence that, when considered either individually or in the
aggregate together with all other adverse events, changes, facts, conditions,
circumstances or occurrences with respect to which such phrase is used in this
Agreement, has had or would reasonably be expected to have a material adverse
effect on (a) the business, operations, results of operations, properties,
assets, prospects or condition (financial or otherwise) of any of the Wunderkind
Group Companies, (b) the reputation of any Wunderkind Group Company, or (c) the
ability of the Company and/or the Sellers to consummate the Contemplated
Transactions.
 
“Material Contracts” has the meaning set forth in Section 3.15 of this
Agreement.
 
“Material Customers” has the meaning set forth in Section 3.17 of this
Agreement.
 
“Material Suppliers” has the meaning set forth in Section 3.17 of this
Agreement.
 
“Most Recent Balance Sheet” has the meaning set forth in Section 3.06(a) of this
Agreement.
 
“Most Recent Balance Sheet Date” has the meaning set forth in Section 3.06(a) of
this Agreement.
 
“OFAC” has the meaning set forth in Section 3.11(b) of this Agreement.
 
“Ordinary Course of Business” means an action taken by any Person in the normal
course of such Person’s business that is consistent with the past customs,
policies and practices of such Person.
 

 
6

--------------------------------------------------------------------------------

 

“Organizational Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation or organization
and any joint venture, limited liability company, operating or partnership
agreement and other similar documents adopted or filed in connection with the
creation, formation or organization of such Person and (b) all by-laws, voting
agreements and similar documents, instruments or agreements relating to the
organization or governance of such Person, in each case, as amended or
supplemented.
 
“Owned Intellectual Property” means all Intellectual Property owned by any of
the Wunderkind Group Companies.
 
“Party(ies)” has the meaning set forth in the introductory paragraph to this
Agreement.
 
“PCBs” has the meaning set forth in Section 3.14 of this Agreement.
 
“Permits” means, with respect to any Person, any license, franchise, permit,
consent, approval, right, privilege, certificate or other similar authorization
issued by, or otherwise granted by, any Governmental Authority to which or by
which such Person is subject or bound or to which or by which any property,
business, operation or right of such Person is subject or bound.
 
“Permitted Encumbrance” means (a) statutory liens for current Taxes not yet due
and payable and for which adequate reserves are set forth on the Most Recent
Balance Sheet, (b) mechanics’, materialmen’s, carriers’, workers’, repairers’
and similar statutory liens arising or incurred in the Ordinary Course of
Business, the existence of which would not constitute an event of default under,
or breach of, any Contractual Obligation and (c) liens to secure landlords,
lessors or renters under leases or rental agreements (to the extent the
applicable Person is not in default under such lease or rental agreement).
 
“Person” means any individual or any corporation, association, partnership,
limited liability company, joint venture, joint stock or other company, business
trust, trust, organization, Governmental Authority or other entity of any kind.
 
“Pre-Closing Period” means any taxable period ending on or before the Closing
Date.
 
“Pre-Closing Taxes” means, without duplication, (a) any and all Taxes of or
imposed on any of the Wunderkind Group Companies for any and all Pre-Closing
Periods,  (b) any and all Taxes of a Consolidated Group (or affiliated,
consolidated, unitary, combined or similar group under any applicable provision
of any other Tax law) of which any of the Wunderkind Group Companies (or any
predecessor of any such Person) is or was a member on or prior to the Closing
Date, (c) any and all Taxes of or imposed on any of the of the Wunderkind Group
Companies as a result of transferee, successor or similar liability (including
bulk transfer or similar laws) or pursuant to any law or otherwise, which Taxes
relate to an event or transaction (including transactions contemplated by this
Agreement) occurring on or before the Closing Date, (d) any and all Taxes of or
imposed on Buyer or any of its Affiliates as a result of an inclusion under
Section 951(a) of the Code (or any similar provision of state or local law)
attributable to (i) “subpart F income,” within the meaning of Section 952 of the
Code (or any similar provision of state or local law) received or accrued on or
prior to the Closing Date that is related or attributable to any of the
Wunderkind Group Companies or (ii) the holding of “United States property,”
within the meaning of Section 956 of the Code (or any similar provision of state
or local law) on or prior to the Closing Date that is related or attributable to
any of the Wunderkind Group Companies, in each case, determined as if the
taxable years of each of the Wunderkind Group Companies ended on the Closing
Date, (e) any and all withholding Taxes required to be deducted and withheld
with respect to payments made by Buyer to the Sellers pursuant to applicable Tax
laws in connection with the transactions contemplated pursuant to this
Agreement, and (f) any and all amounts required to be paid or be made by any of
the Wunderkind Group Companies pursuant to any Tax Sharing Agreement that any of
the Wunderkind Group Companies was a party or was obligated under on or prior to
the Closing Date. Notwithstanding anything to the contrary set forth herein,
“Pre-Closing Taxes” means the amount of Taxes which would have been payable or
paid without taking into account any carryback of any Tax attribute (including
any net operating loss carryback) arising in any Tax period ending after the
Closing Date.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Proprietary Software” means material software, databases, applications and
programs owned by any of the Wunderkind Group Companies.
 
“Purchase Price” has the meaning set forth in Section 2.02 of this Agreement.
 
“Registered Intellectual Property” means all Owned Intellectual Property that is
subject to active registrations, currently pending applications for
registration, or other active filings with or active issuances by any
Governmental Authority.
 
“R&D Refund” means any amounts attributable to the research and development cash
refund provided by the Australian Taxation Office and reflected as “R&D Tax
Incentive Receivable” on the Most Recent Balance Sheet.
 
“Representative” means, with respect to any Person, any director, officer,
employee, agent, manager, consultant, contractor, advisor, or other
representative of such Person, including legal counsel, accountants, and
financial advisors.
 
“Rulings” has the meaning set forth in Section 3.12(g) of this Agreement.
 
“Schedules” has the meaning set forth in Section 9.11 of this Agreement.
 
“Seller Fundamental Representations” has the meaning set forth in Section
8.01(a) of this Agreement.
 
“Seller Indemnified Person” means each Seller and their respective Affiliates
(other than the Wunderkind Group Companies), and the Representatives, successors
and assigns of each of the forgoing Persons.
 
“Seller Representative” has the meaning set forth in Section 9.12(a) of this
Agreement.
 
“Sellers” has the meaning set forth in the introductory paragraph to this
Agreement.
 
“Subsidiary” means, with respect to any specified Person, any other Person of
which such specified Person, directly or indirectly through one or more
Subsidiaries, (a) owns at least 50% of the outstanding Equity Interests entitled
to vote generally in the election of the board of directors or similar governing
body of such other Person, or (b) has the power to generally direct the business
and policies of that other Person, whether by contract or as a general partner,
managing member, manager, joint venturer, agent or otherwise.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
“Tax” or “Taxes” means all (a) taxes, charges, surcharges, withholdings, fees,
levies, imposts, duties and governmental fees or other like assessments or
charges of any kind whatsoever in the nature of taxes imposed by any Tax
Authority (including those related to income, net income, gross income,
receipts, capital, windfall profit, severance, property (real and personal),
production, sales, goods and services, use, business and occupation, license,
excise, registration, franchise, employment, payroll (including social security
contributions), deductions at source, withholding, alternative or add-on
minimum, intangibles, ad valorem, transfer, gains, stamp, customs, duties,
estimated, transaction, title, capital, paid-up capital, profits, premium, value
added, recording, inventory and merchandise, business privilege, federal highway
use, commercial rent or environmental tax, and any liability under unclaimed
property, escheat, or similar laws), (b) interest, penalties, fines, additions
to tax or additional amounts imposed by any Tax Authority in connection with (i)
any item described in clause (a) or (ii) the failure to comply with any
requirement imposed with respect to any Tax Return, and (c) liability in respect
of any items described in clause (a) and/or (b) payable by reason of contract
(including any Tax Sharing Agreement), assumption, transferee, successor or
similar liability (including bulk sales and similar liability), operation of law
or otherwise.
 
“Tax Act” means the Income Tax Assessment Act 1936 (Cth) and the Income Tax
Assessment Act 1997 (Cth) or either of them.
 
“Tax Authority” means, with respect to any Tax or Tax Return, the Governmental
Authority that imposes such Tax or requires a Person to file such Tax Return and
the agency (if any) charged with the assessment or collection of such Tax or the
administration of such Tax Return, in each case, for such Governmental
Authority.
 
“Tax Return” means any return, declaration, form, report, claim, informational
return or statement required to be filed with any Governmental Authority with
respect to Taxes, including any schedule or attachment thereto or amendment
thereof.
 
“Tax Sharing Agreement” means any Tax indemnity agreement, Tax sharing
agreement, Tax allocation agreement or similar contract or arrangement, whether
written or unwritten (including, without limitation, any such agreement,
contract or arrangement included in any purchase or sale agreement, merger
agreement, joint venture agreement or other document).
 
“Third Party Claim” has the meaning set forth in Section 8.04(a) of this
Agreement.
 
“Transaction Expenses” has the meaning set forth in Section 6.09 of this
Agreement.
 
“Transaction Payment” means (a) any bonus, severance or other payment or other
form of Compensation that is created, accelerated, accrues or becomes payable by
any Wunderkind Group Company to any present or former director, stockholder,
employee, contractor or consultant thereof, including pursuant to any employment
agreement, benefit plan or any other Contractual Obligation, including any Taxes
payable on or triggered by any such payment (other than payments described in
ARTICLE II of this Agreement) and (b) any other payment, expense or fee that
accrues or becomes payable by any Wunderkind Group Company to any Governmental
Authority or other Person under any Legal Requirement or Contractual Obligation,
including in connection with the making of any filings, the giving of any
notices or the obtaining of any consents, authorizations or approvals, in the
case of each of (a) and (b), as a result of, or in connection with, the
execution and delivery of this Agreement or the consummation of the Contemplated
Transactions.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
“Unliquidated Claim” has the meaning set forth in Section 8.04(a) of this
Agreement.
 
Section 1.02                         Certain Matters of Construction
 
(a)           The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.
 
(b)           Section and subsection headings are not to be considered part of
this Agreement, are included solely for convenience, are not intended to be full
or accurate descriptions of the content of the Sections or subsections of this
Agreement and shall not affect the construction hereof.
 
(c)           Except as otherwise explicitly specified to the contrary herein,
(i) the words “hereof,” “herein,” “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
subsection of this Agreement and reference to a particular Section of this
Agreement shall include all subsections thereof, (ii) references to a Section,
Exhibit, Annex or Schedule mean a Section of, or Exhibit, Annex or Schedule to
this Agreement, unless another agreement is specified, (iii) definitions shall
be equally applicable to both the singular and plural forms of the terms
defined, and references to the masculine, feminine or neuter gender shall
include each other gender, (iv) the word “including” means including without
limitation, (v) any reference to “$” or “dollars” means Australian dollars and
(vi) references to a particular statute or regulation include such statute or
regulation, all rules and regulations thereunder and any successor statute, rule
or regulation, in each case as amended or otherwise modified from time to time.
 
ARTICLE II
PURCHASE AND SALE OF SHARES
 
Section 2.01                         Purchase and Sale of Shares.  At the
Closing, and upon the terms and subject to the conditions set forth in this
Agreement and applicable Legal Requirements, (a) the Sellers shall sell,
transfer and convey to Buyer, and Buyer shall acquire and purchase, all of the
Company Stock, free and clear of all Encumbrances (other than those created by
Buyer or otherwise arising out of the Contemplated Transactions) and (b) Buyer
shall pay and deliver the Purchase Price to the Seller Representative (for the
benefit of the Sellers), in accordance with Section 2.02.
 
Section 2.02                         Purchase Price.  The aggregate purchase
price for the shares of Company Stock shall be equal to USD $5,500,000 (the
“Purchase Price”), which shall consist of a convertible note, substantially in
the form set forth as Exhibit A to this Agreement, issued by the Buyer and
convertible into 45% of the total shares issued and outstanding of Buyer on a
fully diluted post transaction basis (the “Note”). The term of the Note will be
one year and interest will be payable upon the earlier of the maturity date of
the Note or upon conversion in accordance with the terms of the Note.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
Section 2.03                         Closing.  The closing (the “Closing”) of
the Contemplated Transactions shall take place upon the satisfaction or waiver
of the last of the conditions set forth in ARTICLE VII, or at such other time,
and in such manner, as the Parties may agree (the actual date on which the
Closing takes place being the “Closing Date”). The Closing shall be effective
for all purposes as of 1:00 p.m., London, United Kingdom, on the Closing Date.
 
Section 2.04                         Closing Deliverables.
 
(a)           Closing Deliverables of the Sellers.  Upon the terms and subject
to the conditions set forth in this Agreement, at the Closing, the Sellers shall
deliver, or shall cause the Company to deliver, to Buyer, the following:
 
(i)           if certificated, stock certificates evidencing the Company Stock
being acquired by Buyer pursuant to the terms hereof;
 
(ii)         completed share transfer forms in favor of the Buyer as transferee
duly executed by each registered holder of the Company Stock as transferor;
 
(iii)        certified copies of the resolutions duly adopted by the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Agreement, the performance of the Contemplated Transactions, accepting the
resignations of the outgoing directors, appointing the incoming directors and
approving the entry of the Buyer onto the register of members of the Company
upon Closing;
 
(iv)        the written authorizations, consents and approvals listed on
Schedule 2.04(a)(iv);
 
(v)         resignations from each of the individuals listed on Schedule
2.04(a)(v) resigning from any positions held by each such individual on the
Board of Directors or as an officer (or equivalent) of any of the Wunderkind
Group Companies;
 
(vi)        certified copies of the Organizational Documents of each of the
Wunderkind Group Companies;
 
(vii)        a certificate, duly executed by the Company and each Seller
certifying that the conditions set forth in Section 7.02(a) and Section
7.02(b) have been satisfied; and
 
(viii)       all other documents, certificates and instruments reasonably
requested by Buyer.
 
(b)           Closing Deliverables of Buyer.  Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, Buyer shall deliver to
the Sellers, the following:
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
(i)           executed Convertible Promissory Note
 
(ii)          executed binding LOI.
 
(iii)          certified copies of the resolutions duly adopted by the Board of
Directors of the Buyer authorizing the execution, delivery and performance of
this Agreement, the performance of the Contemplated Transactions, accepting the
resignations of the outgoing directors, appointing the incoming directors and
approving the entry of the Buyer onto the register of members of the Company
upon Closing; and
 
(iv)          all other documents, certificates and instruments reasonably
requested by the Sellers or the Company.
 
Section 2.05                         Withholding.  Notwithstanding anything in
this Agreement to the contrary, each of Buyer, the Company and their respective
Affiliates is entitled to deduct and withhold (or cause to be deducted and
withheld) from any amounts payable pursuant to this Agreement such amounts as
Buyer determines it (or the Company or any of its Affiliates) is required to
deduct and withhold with respect to the making of any such payment under the
Code or any applicable provision of state, local or foreign Tax law.  To the
extent that amounts are so deducted and withheld, such deducted and withheld
amounts are to be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction and withholding was made.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING THE
WUNDERKIND GROUP COMPANIES
 
The Company and the Sellers hereby jointly and severally represent and warrant
to Buyer that the statements contained in this ARTICLE III are true and correct
as of the date hereof and as of the Closing, except as set forth in the
Schedules numbered to correspond to the Section of this ARTICLE III to which
such exception relates.
 
Section 3.01                         Organization.  Each Wunderkind Group
Company is duly organized, validly existing and in good standing (in each case
in those jurisdictions where the concept applies) under the laws of its
jurisdiction of organization. Each Wunderkind Group Company is duly qualified to
do business and in good standing (in each case in those jurisdictions where the
concept applies) in each jurisdiction in which it owns or leases property or
conducts business and is required to be so qualified.  Schedule 3.01 sets forth
for each Wunderkind Group Company its name and jurisdiction of organization as
well as each jurisdiction where Wunderkind Group Company is qualified and/or
holds a license to do business.
 
Section 3.02                         Power and Authorization.  The Company has
the requisite power and authority to execute this Agreement and to perform its
obligations hereunder.  The execution, delivery and performance of this
Agreement has been duly and validly authorized by all required action on behalf
of the Company.  Assuming the due authorization, execution and delivery by Buyer
and each of the Sellers, as applicable, this Agreement constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
other Legal Requirements relating to or affecting creditors’ rights generally or
by equitable principles (regardless of whether enforcement is sought at law or
in equity).
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
Section 3.03                         Authorization of Governmental Authorities.
No notice to, action by (including any authorization by or consent or approval
of), or filing with, any Governmental Authority is required by or on behalf of
any Wunderkind Group Company for the valid and lawful authorization, execution,
delivery and performance by the Company of this Agreement and the consummation
of the Contemplated Transactions.
 
Section 3.04                         Noncontravention.  Neither the
authorization, execution and delivery by the Company of this Agreement nor the
consummation of the Contemplated Transactions will:
 
(a)           conflict with or result in a breach or violation of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, any Legal Requirement applicable to a Wunderkind
Group Company or the Business; or
 
(b)           conflict with or result in a breach or violation of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration
under, or require any action by (including any authorization, consent or
approval) or notice to any Person, or require any offer to purchase or
prepayment of any Liability under, or result in the creation of any Encumbrance
(other than any Encumbrance arising as a result of the Contemplated
Transactions) upon or forfeiture of rights under, any of the terms, conditions
or provisions of (i) any Permit applicable to or otherwise affecting any
Wunderkind Group Company or the Business, (ii) any Contractual Obligation, or
(iii) the Organizational Documents of any Wunderkind Group Company.
 
Section 3.05                         Capitalization of the Wunderkind Group
Companies.
 
(a)           The authorized capital stock (or, where applicable, other Equity
Interests) of each Wunderkind Group Company is as set forth on Schedule
3.05.  All of the outstanding Equity Interests of the Wunderkind Group Companies
are held of record and beneficially owned by the Persons in the respective
amounts set forth on Schedule 3.05. Except as set forth on Schedule 3.05, none
of the Wunderkind Group Companies has any issued or outstanding Equity Interests
or holds shares of its capital stock (or other Equity Interests) in
treasury.  The Sellers have provided, or have caused the Company to provide, to
Buyer, accurate and complete copies of the stock ledger (or equivalent records)
of each Wunderkind Group Company, which records reflect all issuances,
transfers, repurchases and cancellations of shares of capital stock (or other
Equity Interests) of each Wunderkind Group Company.  All of the outstanding
shares of capital stock (or, where applicable, other Equity Interests) of each
Wunderkind Group Company have been duly authorized and validly issued in
accordance with applicable Legal Requirements and the applicable requirements of
such Wunderkind Group Company’s Organizational Documents and are fully paid and
non-assessable (to the extent such concepts are applicable under the Legal
Requirements applicable to such Wunderkind Group Company).
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           No Wunderkind Group Company owns or holds the right to acquire any
Equity Interests in any Person that is not set forth on Schedule 3.05 or has any
obligation to make any investment in any such Person.
 
(c)           Other than as disclosed in Schedule 3.05 the Sellers and/or the
Company hold the Equity Interests set forth on Schedule 3.05 free and clear of
all Encumbrances and (i) there are no preemptive rights or other similar rights
in respect of any Equity Interests in any Wunderkind Group Company, (ii) there
are no Contractual Obligations relating to the ownership, transfer or voting of
any Equity Interests in any Wunderkind Group Company and (iii) except for the
Contemplated Transactions, there is no Contractual Obligation that permits or
obligates a Wunderkind Group Company or any other Person to purchase, redeem or
otherwise acquire, or make any payment (including any dividend or distribution)
in respect of, any Equity Interest in any Wunderkind Group Company.
 
(d)           Immediately following the Closing, Buyer will be the record owner
of all of the Equity Interests of the Company, and shall have good and valid
title to such Equity Interests, free and clear of all Encumbrances other than
Encumbrances imposed by Buyer or that arise pursuant to the Contemplated
Transactions.
 
Section 3.06                         Financial Matters.
 
(a)           Financial Statements.  Attached as Schedule 3.06(a) are copies of
the consolidated unaudited balance sheets of the Company as of June 30, 2011,
June 30, 2012 and June 30, 2013 (the “Most Recent Balance Sheet” and the date
thereof, the “Most Recent Balance Sheet Date”), and the related unaudited
statement of income, cash flow and changes in stockholders’ equity of each
Wunderkind Group Company for each of such periods (collectively, the
“Financials”).
 
(b)           Compliance with Australian Accounting Principles, etc.  The
Financials (including any notes thereto) (i) were prepared in accordance with
the books and records of the respective Wunderkind Group Companies, (ii) have
been prepared in accordance with Australian Accounting Principles, consistently
applied and (iii) fairly present in all material respects the financial position
of the Wunderkind Group Companies as of the respective dates thereof and the
results of the operations of the Wunderkind Group Companies and changes in
financial position for the respective periods covered thereby (subject, in the
case of the Financials made as of the Most Recent Balance Sheet Date and other
interim financial statements, to the absence of footnote disclosures and to
normal and recurring year-end adjustments that have not yet been made).
 
(c)           Absence of Undisclosed Liabilities.  As of the date hereof, none
of the Wunderkind Group Companies has any Liabilities other than the Liabilities
(i) reflected or reserved against on the face of the Most Recent Balance Sheet,
(ii) incurred in connection with the Contemplated Transactions or (iii) incurred
in the Ordinary Course of Business since the Most Recent Balance Sheet Date.
 

 
14

--------------------------------------------------------------------------------

 

(d)           Accounts Receivable.  All accounts receivable reflected on the
Most Recent Balance Sheet and all accounts and notes receivable arising
subsequent to the Most Recent Balance Sheet Date and prior to the Closing Date
have arisen in the Ordinary Course of Business, represent legal, valid, binding
and enforceable obligations owed to the Wunderkind Group Companies and, subject
only to recorded reserves set forth on the Most Recent Balance Sheet (which
reserves have been calculated consistent with the past custom and practice of
the Wunderkind Group Companies), are collectible in the Ordinary Course of
Business in the aggregate recorded amounts in accordance with their terms.  The
Company has not received notice of any contests, claims, counterclaims or setoff
relating to the amount or validity of such accounts receivable.
 
(e)           Banking Facilities.  Schedule 3.06(e) sets forth an accurate and
complete list of (i) each bank, savings and loan or similar financial
institution with which a Wunderkind Group Company has an account or safety
deposit box or other similar arrangement, and any numbers or other identifying
codes of such accounts, safety deposit boxes or such other arrangements
maintained by a Wunderkind Group Company thereat, and (ii) the names of all
Persons authorized to draw on any such account or to have access to any such
safety deposit box facility or such other arrangement.
 
(f)           Debt. Schedule 3.06(f) sets out the Debt of the Wunderkind Group
Companies.
 
Section 3.07                         Absence of Certain Developments.  Since
January 1, 2011, (i) no event, change, fact, condition or circumstance has
occurred or arisen that has had, or could reasonably expected to have, a
Material Adverse Effect, and (ii) the Business has operated and been conducted
solely in the Ordinary Course of Business and no Wunderkind Group Company has
suffered any material Liability, whether or not covered by insurance, with
respect to any of its Assets or the Business.  Additionally, since December 31,
2013, no Wunderkind Group Company has:
 
(a)           amended any of the Organizational Documents of the Wunderkind
Group Companies;
 
(b)           transferred, issued, reissued, sold or conveyed, or authorized the
transfer, issuance, reissuance, sale or conveyance of any Equity Interests of
any of the Wunderkind Group Companies;
 
(c)           amended, modified, renewed (except for renewals in the Ordinary
Course of Business), renegotiated or terminated (except to the extent expired
pursuant to its terms) any Material Contract or defaulted in any material
respect (or taken or omitted to take any action that, with or without the giving
of notice or passage of time or both, would reasonably be expected to constitute
a default in any material respect) under any Material Contract;
 
(d)           except for renewals in the Ordinary Course of Business, amended in
any material respect or failed to maintain in full force and effect any of the
Liability Policies;
 
(e)           materially reduced any rates charged in connection with the
Business;
 

 
15

--------------------------------------------------------------------------------

 

(f)           mortgaged, pledged or subjected any Asset to any Encumbrance other
than Permitted Encumbrances;
 
(g)           entered into, materially amended or terminated any employment or
severance arrangement with any officer or employee, or changed the job title or
made any other material change in the position or job responsibilities of any
management employees;
 
(h)           changed the Compensation of any officer or employee or agreed to
pay any bonus or similar payment other than in the Ordinary Course of Business;
 
(i)           adopted a plan of liquidation or dissolution or merged or
consolidated with, or purchased substantially all or a material portion of the
assets of, or otherwise acquired any business of, any Person;
 
(j)           compromised, waived, or released any right or claim (or series of
related rights and claims) involving more than AUD $20,000 in the aggregate;
 
(k)         delayed or postponed the payment of any accounts payable or other
Debt that has resulted in a breach of contractual obligation or violation of
law;
 
(l)           adopted, amended or terminated any Company Plan;
 
(m)         terminated, amended in any material respect or failed to renew,
obtain or preserve any Permits; or
 
(n)          disposed of or otherwise permitted to lapse any rights to the use
of any material Wunderkind Group Intellectual Property.
 
Section 3.08                         Assets.
 
(a)           Ownership of Assets.  Each Wunderkind Group Company has the sole
and exclusive right to, good and valid title to, or, in the case of property
held under a lease or other Contractual Obligation, a sole and exclusive,
enforceable leasehold interest in, or adequate rights to use, all of its
material properties, rights and assets, whether real or personal and whether
tangible or intangible, including all material assets reflected in the Most
Recent Balance Sheet or acquired after the Most Recent Balance Sheet Date,
except for such assets that have been sold or otherwise disposed of since the
Most Recent Balance Sheet Date in the Ordinary Course of Business (collectively,
the “Assets”).  None of the Assets are subject to any Encumbrance other than
Permitted Encumbrances.
 
(b)           Sufficiency of Assets.  The Assets comprise all of the assets,
properties and rights of every type and description, whether real or personal,
tangible or intangible, that are used in, or necessary to, the conduct of the
Business and are adequate to conduct the Business.
 
(c)           Condition of Tangible Assets.  All Assets of the Wunderkind Group
Companies (i) are in good working order and operating condition and are adequate
for the uses to which they are being put (ordinary wear and tear excepted) in
accordance with good industry practice, and (ii) have been maintained in all
material respects in accordance with good industry practice.
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
Section 3.09                         Real Property.
 
None of the Wunderkind Group Companies own any real property or has entered into
any material written leases for use of property.
 
Section 3.10                         Intellectual Property.
 
(a)           A Wunderkind Group Company owns all right, title and interest in
and to, or has the valid right to use, all Intellectual Property used by the
Wunderkind Group Companies (the “Wunderkind Group Intellectual Property”).  The
Wunderkind Group Intellectual Property constitutes all of the Intellectual
Property rights necessary for the operation of the Business.  Neither the Owned
Intellectual Property nor the operation of the Business infringes,
misappropriates or otherwise violates the Intellectual Property rights of any
other Person and, to the Knowledge of the Sellers, no Person is infringing,
misappropriating or otherwise violating the Wunderkind Group Intellectual
Property.  There are no pending or, to the Knowledge of the Sellers, threatened,
Actions by any Person against any of the Wunderkind Group Companies alleging
that the use of any Intellectual Property by the Wunderkind Group Companies
infringes, misappropriates or interferes with the Intellectual Property rights
of such Person.  Each Wunderkind Group Company is in material compliance with
all hosting, internet access and other agreements pertaining to the Wunderkind
Group Intellectual Property.
 
(b)           Schedule 3.10(b) sets forth a correct and complete list of all
Proprietary Software.  No third party has been granted any right to use any
Proprietary Software except pursuant to commercial agreements entered into by
the Wunderkind Group Companies in the Ordinary Course of Business.  A Wunderkind
Group Company owns all right, title and interest in and to all Proprietary
Software.  All Proprietary Software was developed by employees, contractors or
consultants of the Wunderkind Group Companies who have executed enforceable,
written agreements assigning all right, title and interest in and to all such
Proprietary Software to the Wunderkind Group Companies.
 
(c)           The Wunderkind Group Companies use commercially available
antivirus software with the intention of protecting the Proprietary Software
from becoming infected by viruses and other harmful code.  The Proprietary
Software does not contain any computer code that is designed and has the ability
to disrupt, disable, harm, distort or otherwise impede the legitimate operations
of such software products by or for any of the Wunderkind Group Companies or the
authorized users.
 
(d)           Schedule 3.10(f) sets forth a correct and complete list of all
material software, databases, applications and programs (i) licensed to any of
the Wunderkind Group Companies by third parties (other than off-the-shelf
shrink-wrap software that is licensed in executable or object code form pursuant
to a nonexclusive software license) or (ii) licensed by any of the Wunderkind
Group Companies to third parties (the “Licensed Software”).
 
(e)           Each Wunderkind Group Company has taken commercially reasonable
steps to maintain the confidentiality of their respective trade secrets and none
of the Wunderkind Group Companies’ trade secrets have been disclosed to any
third party, except pursuant to written confidentiality obligations.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
(f)           The Wunderkind Group Companies have materially complied with all
applicable Legal Requirements, as well as their respective rules, policies and
procedures relating to privacy, data protection and the collection, use, storage
and disposal of personal information collected, used, or held for use by the
Wunderkind Group Companies in the conduct of the Business.
 
Section 3.11                         Legal Compliance; Illegal Payments;
Permits.
 
(a)           No Wunderkind Group Company is, in any material respect, in breach
or violation of, and no Wunderkind Group Company has been since January 1, 2011,
in any material respect, in breach or violation of, any Legal Requirement
applicable to the Business or any of the Wunderkind Group Companies.  No
Wunderkind Group Company has received notice of any material violation of any
Legal Requirement, and no Wunderkind Group Company is in breach or violation of
any Governmental Order.
 
(b)           No Wunderkind Group Company nor any of their customers is
currently identified on the Specially Designated Nationals and Blocked Persons
List maintained by the Office of Foreign Assets Control, United States
Department of the Treasury (“OFAC”), and/or the Denied Persons List or Entity
List maintained by the Bureau of Industry and Security, United States Department
of Commerce (“BIS”).  No Wunderkind Group Company, nor any representative of a
Wunderkind Group Company acting on behalf of a Wunderkind Group Company, has
used any funds to make, directly or indirectly, any contribution, gift, bribe,
payoff, kickback or other unlawful payment to any government official or
employee in violation of any provision of any applicable anti-corruption Legal
Requirements of any country in which any Wunderkind Group Company operates.
 
(c)           No product sold or service provided by any Wunderkind Group
Company in the last three (3) years has been, directly or indirectly, sold to or
performed on behalf of, or exported, re-exported or retransferred to, the
Republic of Cuba, the Islamic Republic of Iran, the Democratic People’s Republic
of Korea (North Korea), the Republic of Sudan, the Syrian Arab Republic, Myanmar
(Burma), or any Person identified on the Specially Designated Nationals and
Blocked Persons List maintained by OFAC, and/or the Denied Persons List or
Entity List maintained by BIS.
 
(d)           Each Wunderkind Group Company has been duly granted all Permits
necessary for the conduct of the Business and the ownership use and operation of
its Assets.  Such Permits are valid and in full force and effect and no
Wunderkind Group Company is, in any material respect, in breach or violation of,
or default under, any such Permit, and no fact, situation, circumstance,
condition or other basis exists which, with notice or lapse of time or both,
would constitute a breach, violation or default under such Permit or give any
Governmental Authority grounds to suspend, revoke or terminate any such Permit.
 
Section 3.12                         Tax Matters.
 
(a)           No Wunderkind Group Company is or has ever been a member of a
Consolidated Group (or affiliated, consolidated, unitary, combined or similar
group under any applicable provision of any other Tax law) and no election has
been made to include any Wunderkind Group Company in a Consolidated Group (or
affiliated, consolidated, unitary, combined or similar group under any
applicable provision of any other Tax law).
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           All Tax that has become lawfully due and payable by each
Wunderkind Group Company has been paid on or before the due date for that
payment.
 
(c)           All amounts required by any law or regulation relating to Tax to
be withheld by any Wunderkind Group Company at source have been correctly and
timely withheld and accounted for to the proper Tax Authority.
 
(d)           Each Wunderkind Group Company has filed by the Due Date all Tax
Returns and other documents relating to Tax required to be filed with any Tax
Authority and (i) all information contained in those documents was complete and
accurate in all material respects and not false, misleading or deceptive; and
(ii) no dispute exists in relation to any of those documents and, to the
Knowledge of the Sellers, no circumstance exists which might give rise to a
dispute of this type.
 
(e)           No Wunderkind Group Company has in the five (5) years before the
date of this Agreement paid or become liable to pay any penalty, fine or
interest under any law or regulation relating to Tax and, to the Knowledge of
the Sellers, no circumstance exists that may result in any Wunderkind Group
Company becoming liable to pay any penalty, fine or interest of this type.
 
(f)           No Wunderkind Group Company has, in the five (5) years before the
date of this Agreement, been the subject of any investigation or audit by, or in
dispute with, any Tax Authority and, to the Knowledge of the Sellers, no
investigation, audit or dispute of this type is pending or threatened and no
circumstances exist that may result in any investigation, audit or dispute of
this type.
 
(g)           Complete copies of all rulings, advices, consents, advance
opinions and clearances from a Tax Authority affecting a Wunderkind Group
Company (“Rulings”) have been disclosed to Buyer and (i) all transactions
carried into effect in reliance on any Ruling have been implemented in the
manner disclosed in the application for the relevant Ruling; and (ii) no
Wunderkind Group Company has taken any action which has or might alter or
prejudice any arrangement which has been negotiated with a Tax Authority or any
Ruling which has previously been obtained from or issued by any Tax Authority.
 
(h)           Each Wunderkind Group Company has retained (i) copies of all Tax
Returns and other documents filed with any Tax Authority; (ii) all records and
other documents required by that Wunderkind Group Company to calculate income
Tax liabilities, GST liabilities and entitlements, capital gains, capital
losses, net capital gains and net capital losses after the Closing Date; and
(iii) all other records and other documents required by any law or regulation
relating to Tax to be retained by any Wunderkind Group Company for the requisite
period.
 
(i)           Each Wunderkind Group Company has accurately maintained a franking
account in accordance with the Tax Act at all relevant times and (i) complete
and accurate details of the balance of each franking account and any existing or
pending franking debits have been provided to Buyer; (ii) each Wunderkind Group
Company franked all dividends in accordance with the benchmark franking rule;
and (iii) no Wunderkind Group Company has a franking deficit as of the Closing
Date.
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
(j)           No Wunderkind Group Company has a tainted share capital account or
has taken any action that might cause its share capital account to become a
tainted share capital account or made any election at any time to untaint its
share capital account.
 
(k)           No Wunderkind Group Company has (i) paid or credited an amount,
transferred any property, made any distribution or loan or forgiven any debt
which may be deemed to give rise to a dividend under the Tax Act; or (ii)
streamed any distribution or non-share dividends for the purposes of Division
204 of the Tax Act.
 
(l)           No Wunderkind Group Company has paid or credited remuneration or
an allowance, gratuity or compensation on retirement to an associated Person in
excess of a reasonable amount allowable as a deduction in computing the taxable
income of the relevant Wunderkind Group Company as a result of which deductions
claimed or claimable by the relevant Wunderkind Group Company may be denied.
 
(m)           No Wunderkind Group Company has (i) paid or credited an amount on
behalf of or for the benefit of an associate, made an advance or loan or loans
that may be treated as an amalgamated loan, or forgiven all or part of a debt
owed to the relevant Wunderkind Group Company directly or through an interposed
entity, in relation to which a dividend may be taken to have been paid or a
franking debit may arise under the Tax Act; or (ii) agreed to waive, forgive or
otherwise not seek to recover any debt owing by any Person.
 
(n)           No amount has been waived, released, extinguished, forgiven or
otherwise abandoned by any Person in respect of debts owed by any Wunderkind
Group Company to any other Person which would give rise to a net forgiven
amount.
 
(o)           There has been no application of a provision of the Tax Act in
respect of any asset acquired or deemed to have been acquired by any Wunderkind
Group Company before September 20, 1985, which would result in that asset being
deemed to have been acquired by any Wunderkind Group Company on or after
September 20, 1985 (other than as a result of this Agreement).
 
(p)           No Wunderkind Group Company has sought capital gains Tax rollover
relief under the Tax Act with respect to any asset which it has acquired and
owns as of the Closing Date.
 
(q)           No Wunderkind Group Company has participated in any transaction
that could be affected by the exercise of discretionary powers of any Tax
Authority, including transactions relating to trading stock, plant and
equipment, securities or assets subject to the capital gains Tax provisions of
the Tax Act and schemes to which any general anti-avoidance provision of the Tax
Act might apply.
 
(r)           The Wunderkind Group Companies have established on the Financials
reserves in accordance with Australian Accounting Principles that, as of the
Most Recent Balance Sheet Date, are adequate for the payments of all Taxes not
yet due and payable or that are being contested in good faith.  Since the Most
Recent Balance Sheet Date, none of the Wunderkind Group Companies has incurred
any liability for Taxes other than in the Ordinary Course of Business.
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
(s)           No fact, matter or circumstances exist which has prevented or
might prevent any Wunderkind Group Company from obtaining any future income Tax
benefit provided for in the Most Recent Balance Sheet.  All Tax losses and
capital losses recorded in any Tax working papers (whether disclosed in the Most
Recent Balance Sheet or not) would be available to a Wunderkind Group Company to
use to reduce assessable income or capital gains at the Closing Date if the
current Tax year for the relevant Wunderkind Group Company had sufficient income
or capital gains for that taxable year.
 
(t)           No Wunderkind Group Company has made an interposed entity election
within the meaning of Schedule 2F of the Tax Act.
 
(u)           All invoicing and other systems of each Wunderkind Group
Company are GST compliant and have at all times since July 1, 2000, operated
correctly to capture appropriate GST information as required by the GST Law.
 
(v)           Each Wunderkind Group Company that is registered for GST purposes
is validly registered under the GST Act.
 
(w)           No Wunderkind Group Company is or has ever been a member of a GST
group or a participant in a GST joint venture (within the meaning of the GST
Act), and no election has been made to include any Wunderkind Group Company as a
member of a GST group or a participant in a GST joint venture.
 
(x)           Except for any statutory Encumbrance for current Taxes not yet due
and payable or for Taxes being contested in good faith in appropriate
proceedings and for which adequate reserves have been established on the
Financials in accordance with Australian Accounting Principles, there are no
Encumbrances related or attributable to Taxes encumbering (and, the Knowledge of
the Sellers, no Tax Authority has threatened to encumber) any of the assets of
any of the Wunderkind Group Companies.  There is no Encumbrance related or
attributable to Taxes encumbering (and no Tax Authority has threatened to
encumber) any of the shares of Company Stock (or other equity interests) in any
of the Wunderkind Group Companies.
 
(y)           No Wunderkind Group Company has waived any statute of limitations
for the period of assessment or collection of Taxes or agreed to or requested
any extension of time for the period with respect to a Tax assessment or
deficiency, which period (after giving effect to such extension or waiver) has
not yet expired.
 
(z)           No Wunderkind Group Company (i) is a party to, is bound by, or has
any obligation under, any Tax Sharing Agreement, or (ii) has any potential
liability or obligation (for Taxes or otherwise) to any Person as a result of,
or pursuant to, any such Tax Sharing Agreement.
 
(aa)           No Wunderkind Group Company will be required to include any item
of income in, or exclude any item of deduction from, taxable income for any
period ending after the Closing Date as a result of any: (i) change in method of
tax accounting for any period beginning on or prior to the Closing Date; (ii)
agreement with a Tax Authority executed on or prior to the Closing Date; (iii)
installment sale or open transaction disposition made on or prior to the Closing
Date; (iv) prepaid income received or accrued on or prior to the Closing Date;
or (v) method of tax accounting that defers the recognition of income from any
Pre-Closing Period to any period ending after the Closing Date.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
(bb)           No Wunderkind Group Company has or has had taxable presence in
any jurisdiction other than jurisdictions for which Tax Returns have been duly
filed and Taxes have been duly and timely paid, and no claim has been made by a
Tax Authority in a jurisdiction where any Wunderkind Group Company does not file
Tax Returns and pay Taxes that any such Wunderkind Group Company is or may be
subject to any Tax Return filing requirements or taxation by that jurisdiction.
 
(cc)           Since the Most Recent Balance Sheet Date, no Wunderkind Group
Company has made, revoked or amended any Tax election, changed any annual
accounting period, adopted or changed any method of accounting or reversed any
accruals (except as required by a change in applicable Legal Requirements or
Australian Accounting Principles), filed any amended Tax Returns; signed or
entered into any closing agreement or settlement, settled or compromised any
claim or assessment of Tax liability, surrendered any right to claim a refund,
offset or other reduction in liability, consented to any extension or waiver of
the limitations period applicable to any claim or assessment, in each case, with
respect to Taxes, or acted or omitted to act where such action or omission to
act could reasonably be expected to have the effect of increasing any present or
future Tax liability or decreasing any present or future Tax benefit for any of
the Wunderkind Group Companies, Buyer, or any of their Affiliates.
 
Section 3.13                         Employee Benefit Plans.
 
(a)           No employee of a Wunderkind Group Company accrues benefits which
are, or will be, determined by reference to a formula based on the employee's
length of service and/or superannuation salary under any Company Plan and no
promise, assurance or representation has been made to any employee of a
Wunderkind Group Company that their accumulation benefits under any Company Plan
will at any point in the future equate (approximately or exactly) to or not be
less than any particular amount however calculated. For the purposes of this
Section 3.13, “Company Plan” means each superannuation fund or equivalent
arrangement to which a Wunderkind Group Company contributes, or is required to
contribute, in respect of any employee or any consultant engaged by the
Wunderkind Group Company.
 
(b)           Complete and accurate details of each of the following have been
disclosed to Buyer in Schedule 3.13(a):
 
(i)           the name and superannuation fund number of each Company Plan; and
 
(ii)           in respect of each Company Plan: (A) the identity of each
employee and each other person in respect of whom each Wunderkind Group Company
makes contributions to that Company Plan; and (B) the level of contributions
which that Wunderkind Group Company is obliged to make or has voluntarily
committed to make in respect of each of those persons.
 
 
 
22

--------------------------------------------------------------------------------

 
 
(c)           Each Wunderkind Group Company:
 
(i)           has complied with the Superannuation Guarantee (Administration)
Act 1992;
 
(ii)           has made when due all contributions to each Company Plan that the
relevant Wunderkind Group Company is obliged to make or has voluntarily
committed to make;
 
(iii)           has not increased the amount of  the contributions to any
Company Plan that the relevant Wunderkind Group Company is obliged to make or
has voluntarily committed to make; and
 
(iv)           has made all superannuation contributions required to avoid any
liability for a superannuation guarantee charge under the Superannuation
Guarantee Charge Act 1992.
 
(d)           With respect to each Company Plan that is subject to Legal
Requirements of a jurisdiction outside Australia, all contributions required to
be made to or in connection with each such plan have been made.
 
(e)           No Wunderkind Group Company has made or is obligated to make any
Transaction Payment in connection with this Agreement or the Contemplated
Transactions.
 
Section 3.14                         Environmental Matters.  Each Wunderkind
Group Company is, and has been, in compliance in all material respects with all
Environmental Laws; (b) no Wunderkind Group Company has been sued under any
Environmental Law or received from any Person any notice of potential liability
under any Environmental Laws; (c) to the Knowledge of the Sellers, there has
been no release or threatened release into the environment of any Hazardous
Substance on, upon, into or from any site currently or formerly owned, leased or
otherwise operated or used by a Wunderkind Group Company, and no Person has been
exposed to any Hazardous Substance by any Wunderkind Group Company which release
or exposure could result in any material Liability to a Wunderkind Group
Company; (d) to the Knowledge of the Sellers, there have been no Hazardous
Substances generated, treated, stored, disposed of, or used by any Wunderkind
Group Company that have been disposed of, treated, stored, released at any site;
(e) there are no hazardous wastes or toxic substances as defined or regulated by
any Environmental Laws, which are generated, treated, stored, disposed of,
manufactured or used at, and there are no underground storage tanks located on,
any site owned or operated by a Wunderkind Group Company; (f) no polychlorinated
biphenyls (“PCBs”) are located on, and no PCB-containing equipment is used or
stored on, any site owned or operated by a Wunderkind Group Company, except for
any such generation, treatment, storage, disposal, manufacture, use, presence,
or operation which is materially in compliance with Environmental Laws; and (g)
the Sellers have delivered, or have caused the Company to deliver, to Buyer,
accurate and complete copies of all material environmental records, reports,
notifications, certificates of need, Permits, pending Permit applications,
correspondence, engineering studies, and environmental studies or assessments
for each Wunderkind Group Company.
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
Section 3.15                         Material Contracts.  Schedule 3.15 lists
all Contractual Obligations (other than Company Plans) that a Wunderkind Group
Company is party to that is material to the operation of the Business (the
“Material Contracts”), including:
 
(a)           any consulting agreement, employment agreement or other similar
agreement or Contractual Obligation that provides for annual base Compensation
exceeding AUD $100,000 per year or which cannot be terminated by a Wunderkind
Group Company without penalty or liability;
 
(b)           any collective bargaining agreement or similar arrangement or
Contractual Obligation with any labor union and any such agreements currently in
negotiation or proposed;
 
(c)           any Contractual Obligation, or group of Contractual Obligations
relating to the same specific project, for capital expenditures or the
acquisition of fixed assets, in excess of AUD $150,000;
 
(d)           any Contractual Obligation that limits the freedom of any
Wunderkind Group Company to compete in any line of business, to compete within
any geographic area or that restricts any Wunderkind Group Company’s ability to
solicit or hire any person as an employee or to solicit business from any
Person;
 
(e)           any Contractual Obligation that provides any customer of a
Wunderkind Group Company with pricing, discounts or benefits that change based
on the pricing, discounts or benefits offered to other customers of any
Wunderkind Group Company, including any agreement containing “most favored
nation” provisions;
 
(f)           any Contractual Obligation that is a settlement, conciliation or
similar agreement with respect to any Action or with any Governmental Authority;
 
(g)           any Contractual Obligation relating to the acquisition or
disposition of any business, real property or other material Assets;
 
(h)           any joint venture, partnership, or other Contractual Obligation
involving a sharing of profits, losses, costs or liabilities by any Wunderkind
Group Company with any other Person, including employees;
 
(i)           any Contractual Obligation relating to Debt of the Wunderkind
Group Companies that is outstanding as of the Closing Date;
 
(j)           any Contractual Obligation with respect to Licensed Software;
 
(k)           any Contractual Obligation with respect to any Leased Property;
 
(l)           any Contractual Obligation with (i) any Material Customer or (ii)
Material Supplier;
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
(m)           any Contractual Obligation granting any Person an Encumbrance on
all or any material portion of the Assets of any of the Wunderkind Group
Companies, other than Permitted Encumbrances and Encumbrances which are being
released at the Closing; and
 
(n)           any other Contractual Obligation not otherwise described above
that is material to any of the Wunderkind Group Companies or the operation of
the Business.
 
The Sellers have delivered, or have caused the Company to deliver, to Buyer,
accurate and complete copies of all Material Contracts (or forms of agreements
representative of all Material Contracts) and have provided, or have caused the
Company to provide, a summary of the material terms of each oral Material
Contract.  Each Material Contract is in full force and effect and represents a
valid and binding obligation of the Wunderkind Group Company party thereto and,
to the Knowledge of the Sellers, as to the other parties thereto, is enforceable
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or other Legal Requirements relating to or affecting creditors’
rights generally or by equitable principles (regardless of whether enforcement
is sought at law or in equity).  There is no material default or breach of any
Material Contract by any Wunderkind Group Company or, to the Knowledge of the
Sellers, any other party thereto, and no event has occurred which with the
passage of time or the giving of notice or both would result in a material
default or breach by a Wunderkind Group Company under any Material Contract.
 
Section 3.16                         Related Party Transactions.  No holder of
Equity Interests of any Wunderkind Group Company or Affiliate of any holder of
Equity Interests of any Wunderkind Group Company and no officer or director (or
equivalent) of any Wunderkind Group Company (or, to the Knowledge of the
Sellers, any Family Member of any such Person who is an individual or any entity
in which any such Person or any such Family Member thereof owns an interest):
(a) has any interest in any Asset owned or leased by any Wunderkind Group
Company or used in connection with the Business or (b) has engaged in any
transaction, arrangement or understanding with any Wunderkind Group Company
(other than Compensation provided to officers and directors (or equivalent) in
the Ordinary Course of Business). There are no loans between any Wunderkind
Group Company and any Seller.
 
Section 3.17                         Customers and
Suppliers.  Schedule 3.17 sets forth a complete and accurate list of (a) the ten
(10) largest customers (the “Material Customers”) of the Wunderkind Group
Companies (measured by aggregate billings) during the fiscal year ended December
31, 2013 and (b) the ten (10) largest suppliers and vendors (the “Material
Suppliers”) of the Wunderkind Group Companies (based on dollar volume of
purchase) during the fiscal year ended December 31, 2013.  No Material Customer
or Material Supplier has cancelled, terminated or otherwise materially altered
its relationship with any of the Wunderkind Group Companies (including any
material reduction in the rate or amount of sales or purchases or material
increase in the prices charged or paid, as the case may be) or notified a
Wunderkind Group Company of any intention to do any of the foregoing. To the
Knowledge of the Sellers, there will be no material change in the relationships
of the Wunderkind Group Companies with the Material Customers and/or Material
Suppliers as a result of the Contemplated Transactions.
 

 
25

--------------------------------------------------------------------------------

 

Section 3.18                      Labor Matters.
 
(a)           Schedule 3.18(a) contains a true and complete list of all
employees of the Wunderkind Group Companies consisting of the following
information: name, job title or position, work location, Compensation.
 
(b)           Each employee of the Wunderkind Group Companies is employed at
will and may terminate his or her employment or be terminated from such
employment at any time for any or no reason, in the case of non-executive
employees, upon thirty (30) days’ notice or such other notice required by
applicable law, and in the case of executive employees, as stated in such
executive employee’s employment contract.  Furthermore, each employee of the
Wunderkind Group Companies (i) is legally authorized to work in the jurisdiction
where such employee is employed, and (ii) has satisfied all pre-employment
screening requirements of the Wunderkind Group Companies.
 
(c)           No employee of any Wunderkind Group Company is party to any
noncompetition agreement or similar Contractual Obligation of any kind that (i)
prohibits or otherwise limits in any material way (or purports to prohibit or
limit in any material way) any employee from performing his or her duties with
respect to the Business, (ii) restricts or limits in any way the scope or type
of work in which he or she may be engaged, or (iii) requires him or her to
transfer, assign or disclose information concerning his or her work on behalf of
the Wunderkind Group Companies to any third party.
 
(d)           No employee of any Wunderkind Group Company is entitled to any
severance, change of control, or other similar payment as the result of, in
connection with, or otherwise arising out of the consummation of the
Contemplated Transactions.
 
(e)           In the past six (6) years: (i) no Wunderkind Group Company has
been a party to or bound by any collective bargaining agreement or similar
Contractual Obligation or understanding with any labor organization, employee
association or other similar organization with respect to any employee of a
Wunderkind Group Company; (ii) there have not been any unfair labor practice
charges or complaints, arbitrations, grievances, or other labor disputes brought
or, to the Knowledge of the Sellers, threatened against any Wunderkind Group
Company before any Governmental Authority; (iii) there has not been any strike,
labor dispute, corporate campaign, slowdown, work stoppage, interruption of
work, picketing, leafleting, boycott or lockout threatened against or affecting
any Wunderkind Group Company; (iv) to the Knowledge of the Sellers, there has
not been any union organizing activities involving or affecting any employees of
any Wunderkind Group Company; (v) no labor union or labor organization has been
certified as a bargaining agent or representative for any employees of any
Wunderkind Group Company and no written notice has been received by any
Wunderkind Group Company from any labor union or labor organization stating that
it has been (or demanding or requesting that it be) designated or otherwise
recognized as the bargaining agent or representative for any such employees; and
(vi) no representation proceeding or petition seeking a representation
proceeding has been filed with respect to any employee of any Wunderkind Group
Company, and no Wunderkind Group Company has negotiated, or been asked to
negotiate, any collective bargaining agreement or other agreement or
understanding with any labor organization or labor union with respect to any
employee.
 

 
26

--------------------------------------------------------------------------------

 

(f)           There are no, and since January 1, 2011 there have not been, any
Actions involving any applicant for employment, any current employee or any
former employee of any Wunderkind Group Company, or any class of the foregoing,
brought before any Governmental Authority, nor, to the Knowledge of the Sellers,
are any threatened as of the date hereof.  Since January 1, 2011, the Wunderkind
Group Companies have complied in all material respects with all applicable labor
and employment Legal Requirements, including any provisions thereof relating to
wages, hours, immigration, termination pay, offers of employment, termination of
employment, employment practices, terms and conditions of employment,
Compensation, worker classification, leaves of absence, labor or employee
relations, equal employment opportunity, fair employment practices,
whistle-blowing, retaliation, employee safety or health, vacation pay, fringe
benefits, collective bargaining, and the payment and/or accrual of the same and
all Taxes, insurance and all other costs and expenses applicable thereto, and no
Wunderkind Group Company is liable for any arrearage, or any Taxes, costs or
penalties for failure to comply with any of the foregoing.
 
(g)           No Wunderkind Group Company has received any written or verbal
notice from any Governmental Authority seeking to conduct an inspection,
investigation, audit, compliance review or other inquiry with respect to or
involving the employees of any Wunderkind Group Company and no such
investigation, audit or inquiry is in progress.
 
Section 3.19                         Litigation; Governmental Orders.
 
(a)           Litigation.  There is no Action to which a Wunderkind Group
Company is a party (either as plaintiff or defendant) or to which any of its
Assets are subject that is pending or, to the Knowledge of the Sellers,
threatened as of the date hereof, and there are no facts or circumstances that
would provide a basis for any of the foregoing.  As of the date hereof, there is
no Action which a Wunderkind Group Company presently intends to initiate.
 
(b)           Governmental Orders.  No Governmental Order has been issued that
is currently applicable to any Wunderkind Group Company or their respective
Assets or the Business as of the date hereof.
 
Section 3.20                         Insurance.  Schedule 3.20 sets forth each
insurance policy by which any Wunderkind Group Company, or any of their
respective Assets, employees, officers or directors (or equivalent), or the
Business are currently insured (the “Liability Policies”), including the type of
policy, form of coverage, policy number, expiration date and name of
insurer.  The Sellers have delivered, or have caused the Company to deliver, to
Buyer, accurate and complete copies of all Liability Policies, in each case, as
amended or otherwise modified as of the date hereof.  Schedule 3.20 describes
any self-insurance arrangements affecting any of the Wunderkind Group
Companies.  The Wunderkind Group Companies maintain and have maintained with
commercial insurers insurance with respect to their Assets, employees and the
Business, in such amounts and against such losses and risks as is required under
the terms of any applicable Contractual Obligations or Legal
Requirements.  Since January 1, 2011, no insurer has questioned, denied or
disputed coverage of any claim pending under any Liability Policy or, to the
Knowledge of the Sellers, threatened to cancel any Liability Policy. To the
Knowledge of the Sellers, no insurer plans to materially increase the premiums
for, or materially alter the coverage under, any Liability Policy.
 

 
27

--------------------------------------------------------------------------------

 

Section 3.21                      Books and Records. The books of account,
minute books, and other business records of the Wunderkind Group Companies, all
of which have been provided to Buyer, are complete and accurate in all material
respects and have been maintained in accordance with sound business practices
and applicable Legal Requirements.  The minute books of the Wunderkind Group
Companies contain accurate and complete records of all meetings held of, and
corporate action taken by, the stockholders or other holders of Equity
Interests, the Boards of Directors (or equivalent) and committees of the Boards
of Directors (or equivalent) of the Wunderkind Group Companies.  At the Closing,
all of such books and records will be in the possession of the Wunderkind Group
Companies.
 
Section 3.22                         No Brokers.  No Wunderkind Group Company
has any Liability of any kind to, or is subject to any claim of, any broker,
finder or agent in connection with the Contemplated Transactions.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS
 
The Sellers hereby severally and not jointly represent and warrant to Buyer that
the statements contained in this ARTICLE IV are true and correct as of the date
hereof and as of the Closing, except as set forth in the Schedules numbered to
correspond to the Section of this ARTICLE IV to which such exception relates.
 
Section 4.01                         Organization, Authority and Capacity;
Binding Effect.
 
(a)           To the extent such Seller is an entity, such Seller is duly
organized, validly existing and in good standing (in each case in those
jurisdictions where the concept applies) under the laws of its jurisdiction of
organization.
 
(b)           To the extent such Seller is an entity, such Seller has the
requisite power and authority to execute this Agreement and to perform its
obligations hereunder.  To the extent such Seller is an individual, such Seller
has the capacity to execute this Agreement and to perform his obligations
hereunder.
 
(c)           This Agreement has been duly and validly executed and delivered by
such Seller and, assuming that this Agreement has been duly authorized, executed
and delivered by Buyer, the Company and the other Sellers, as applicable,
constitutes the valid and binding obligation of such Seller enforceable against
such Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or other Legal Requirements relating to or affecting
creditors’ rights generally or by equitable principles (regardless of whether
enforcement is sought at law or in equity).
 
Section 4.02                         Authorization of Governmental
Authorities.  No notice to, action by (including any authorization by or consent
or approval of), or filing with, any Governmental Authority is required by or on
behalf of such Seller for, or in connection with,  the valid and lawful
authorization, execution, delivery and performance by such Seller of this
Agreement and the consummation of the Contemplated Transactions.
 

 
28

--------------------------------------------------------------------------------

 

Section 4.03                      Litigation; Governmental Orders.  There are no
Actions pending or, to the knowledge of such Seller, threatened, nor is such
Seller subject to any judgment, Governmental Order, arbitration award, temporary
or permanent injunction or similar decree of any Governmental Authority, nor is
there any basis for any of the foregoing, in all such cases, that (a) challenge
or could reasonably be expected to challenge the validity or enforceability of
such Seller’s obligations under this Agreement or (b) seek to prevent, delay or
otherwise would reasonably be expected to adversely affect the consummation by
such Seller of the Contemplated Transactions (including any rescission thereof).
 
Section 4.04                         Noncontravention.  The authorization,
execution and delivery by such Seller of this Agreement and the performance by
such Seller of the Contemplated Transactions does not and will not:
 
(a)           conflict with or result in a breach or violation of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, any Legal Requirement applicable to such Seller; or
 
(b)           conflict with or result in a breach or violation of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in termination of, or accelerate the
performance required by, or result in a right of termination or acceleration
under, or require any action by (including any authorization, consent or
approval) or notice to any Person, or require any offer to purchase or
prepayment of any Liability , result in any payment becoming due under, or
result in the creation of any Encumbrance (other than any Encumbrance arising as
a result of the Contemplated Transactions) upon or forfeiture of any of the
rights, properties or assets of such Seller under, any of the terms, conditions
or provisions of (i) any Permit applicable to such Seller, (ii) any Contractual
Obligation to which such Seller is a party or (iii) the Organizational Documents
of such Seller, as applicable.
 
Section 4.05                         Ownership of Company Stock.
 
(a)           Other than Encumbrances being released in connection with Closing
pursuant to the terms hereof, each Seller owns the number of Company Stock set
forth opposite such Seller’s name on Schedule 3.05, which are held by such
Seller free and clear of all Encumbrances other than Permitted Encumbrances.
 
(b)           Except pursuant to any applicable Legal Requirements, (i) there
are no preemptive rights or other similar rights in respect of any shares of
Company Stock held by such Seller, (ii) there are no Contractual Obligations to
which such Seller is a party relating to, the ownership, transfer or voting of
any shares of Company Stock held by such Seller, or otherwise affecting the
rights of such Seller, and (iii) except for the Contemplated Transactions, there
is no Contractual Obligation to which such Seller is a party that permits or
obligates any Person to purchase, redeem or otherwise acquire, the shares of
Company Stock held by such Seller.
 
Section 4.06                         Brokers’ Fees.  Except as set forth on
Schedule 4.06, such Seller has no Liability of any kind to, or is subject to any
claim of, any broker, finder or agent in connection with the Contemplated
Transactions.
 

 
29

--------------------------------------------------------------------------------

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES REGARDING BUYER
 
Buyer hereby represents and warrants to the Sellers that the statements
contained in this ARTICLE V are true and correct as of the date hereof and as of
the Closing, except as set forth in the Schedules numbered to correspond to the
Section of this ARTICLE V to which such exception relates.
 
Section 5.01                         Organization.  Buyer is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.
 
Section 5.02                         Power and Authorization. Buyer has the
requisite power and authority to execute this Agreement and to perform its
obligations hereunder.  The execution, delivery and performance of this
Agreement has been duly and validly authorized by all required action on behalf
of Buyer.  Assuming the due authorization, execution and delivery by each of the
other Parties hereto, as applicable, this Agreement constitutes the valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or other Legal
Requirements relating to or affecting creditors’ rights generally or by
equitable principles (regardless of whether enforcement is sought at law or in
equity).
 
Section 5.03                         Authorization of Governmental Authorities.
No notice to, action by (including any authorization by or consent or approval
of), or filing with, any Governmental Authority is required by or on behalf of
Buyer for, or in connection with, the valid and lawful authorization, execution,
delivery and performance by Buyer of this Agreement and the consummation of the
Contemplated Transactions.
 
Section 5.04                         Noncontravention. The authorization,
execution and delivery by Buyer of this Agreement and the performance by Buyer
of the Contemplated Transactions does not and will not:
 
(a)           conflict with or result in a breach or violation of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, any Legal Requirement applicable to Buyer; or
 
(b)           conflict with or result in a breach or violation of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in termination of, or accelerate the
performance required by, or result in a right of termination or acceleration
under, or require any action by (including any authorization, consent or
approval) or notice to any Person, or require any offer to purchase or
prepayment of any Liability, result in any payment becoming due under, or result
in the creation of any Encumbrance (other than any Encumbrance arising as a
result of the Contemplated Transactions) upon or forfeiture of any of the
rights, properties or assets of Buyer under, any of the terms, conditions or
provisions of (i) any Permit applicable to Buyer, (ii) any Contractual
Obligation to which Buyer is a party, or (iii) the Organizational Documents of
either Buyer.
 

 
30

--------------------------------------------------------------------------------

 

Section 5.05                      Litigation; Governmental Orders.  There are no
Actions pending or, to the knowledge of Buyer, threatened, nor is Buyer subject
to any judgment, Governmental Order, arbitration award, temporary or permanent
injunction or similar decree of any Governmental Authority, nor is there any
basis for any of the foregoing, in all such cases, that (a) challenge or could
reasonably be expected to challenge the validity or enforceability of Buyer’s
obligations under this Agreement or (b) seek to prevent, delay or otherwise
would reasonably be expected to adversely affect the consummation by Buyer of
the Contemplated Transactions (including any rescission thereof).
 
Section 5.06                         No Brokers.  Buyer has no Liability of any
kind to any broker, finder or agent with respect to the Contemplated
Transactions.
 
Section 5.07                         No Additional Representations or Warranties
by the Sellers.  Buyer acknowledges and agrees that none of the Sellers or the
Wunderkind Group Companies, or their respective Representatives, makes any
express or implied representations or warranties as to future revenue,
profitability or success of the Wunderkind Group Companies.
 
Section 5.08                         Intangible Assets.  In addition to section
5.07, Buyer represents and warrants it has conducted sufficient due diligence to
satisfy itself as to the carrying value of all intangible assets, including
without limitation the Wunderkind Pro & Pay Gateway assets on the Wunderkind
Group Pty Ltd balance sheet.
 


Section 5.09                         Most Favored Treatment. Buyer represents
and warrants that each Seller shall be treated by the Buyer no less favorably
than any other Seller under this Agreement with respect to payment for their
shares of Company Stock.




ARTICLE VI
COVENANTS OF THE PARTIES
 
Section 6.01                         Conduct of the Business
 
(a)           From the date hereof until the Closing, unless Buyer shall have
consented otherwise in writing, the Wunderkind Group Companies shall, and the
Sellers shall cause the Wunderkind Group Companies to, (i) carry on the Business
in the Ordinary Course of Business, (ii) preserve intact the Business, (iii) use
commercially reasonable efforts to preserve the business relationships of the
Business, including the customers, suppliers and others having business dealings
with the Wunderkind Group Companies, and (iv) maintain the Assets of the
Business in good condition consistent with past practice and good industry
practice.  Without limiting the generality of the foregoing, from the date
hereof until the Closing, except as otherwise provided for by this Agreement or
consented to in writing by Buyer, the Wunderkind Group Companies shall not, and
the Sellers shall cause the Wunderkind Group Companies not to (a) take any of
the actions described in Section 3.07(a) - Section 3.07(n) of this Agreement or
(b) take any actions, or refrain from taking any actions, in each case that
would result, or would reasonably be expected to result, in a breach of any of
the representations and warranties set forth in ARTICLE III and/or ARTICLE IV of
this Agreement.
 
Section 6.02                         Access to Information.  Between the date
hereof and the Closing Date, the Wunderkind Group Companies shall provide, and
the Sellers shall cause the Wunderkind Group Companies to provide, Buyer, and
Buyer’s Affiliates and Representatives, (a) with reasonable access during normal
business hours and upon reasonable prior notice to the facilities, properties,
employees, customers, suppliers, books and records (including Tax Returns and
related documentation) and Contractual Obligations of the Wunderkind Group
Companies and (b) with all information concerning the operations, properties and
personnel of the Wunderkind Group Companies, including financial and operating
data and management reports, in each case as reasonably requested by Buyer, or
Buyer’s Affiliates and Representatives.
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
Section 6.03                         Approvals and Consents. Each Party
acknowledges and agrees to use reasonable best efforts to make all filings with,
provide notices to, obtain all consents, waivers, approvals, authorizations,
exemptions and Permits, including (a) those to be made with, provided to, or
obtained from, any Governmental Authority and (b) those to be made with,
provided to, or obtained from, any party to any Contractual Obligation, that is
required or reasonably appropriate, in connection with the consummation of the
Contemplated Transactions.
 
Section 6.04                         Notification of Certain Events.
 
(a)           From the date hereof until the Closing, the Company shall, and the
Sellers shall cause the Company to, promptly notify Buyer in writing of:
 
(i)           any fact, circumstance, event or action the existence, occurrence
or taking of which (A) has had, or could reasonably be expected to have, a
Material Adverse Effect, (B) has resulted in, or could reasonably be expected to
result in, any representation or warranty set forth in ARTICLE III or ARTICLE
IV not being true and correct or (C) has resulted in, or could reasonably be
expected to result in, the failure of any of the conditions set forth in Section
7.02 to be satisfied;
 
(ii)           any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
Contemplated Transactions; and
 
(iii)           the receipt of any notice or other communication from any
Governmental Authority in connection with the Contemplated Transactions.
 
(b)           Buyer’s receipt of information pursuant to this Section 6.04 shall
not operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by the Company or any Seller in this Agreement and shall
not be deemed to amend or supplement any of the Schedules to this Agreement.
 
Section 6.05                         Exclusivity.  From and after the date
hereof until the Closing, none of the Sellers nor their respective Affiliates
(including the Wunderkind Group Companies) and Representatives shall directly or
indirectly solicit, encourage, or initiate any offer or proposal from, or engage
in any discussions or negotiations with, or enter into any agreement with, or
provide any information to, any Person other than Buyer and Buyer’s Affiliates
and Representatives, concerning any transaction involving the sale of all or any
portion of the Equity Interests (whether through the sale of equity securities,
merger or otherwise) or Assets of any of the Wunderkind Group Companies or the
Business.  The Seller Representative shall notify  Buyer in writing if any of
the Sellers, the Wunderkind Group Companies or any of their respective
Affiliates or Representatives are contacted in any way by any Person other than
Buyer or Buyer’s Affiliates and Representatives concerning any transactions
involving the sale of all or any portion of the Equity Interests (whether
through the sale of equity securities, merger or otherwise) or Assets of any of
the Wunderkind Group Companies or the Business and shall disclose to Buyer the
nature of such contact, including the terms of any offer or proposal.
 
 
 
32

--------------------------------------------------------------------------------

 
 
Section 6.06                         Further Assurances.  From and after the
Closing Date, upon the request of any Party hereto, each other Party shall do,
execute, acknowledge and deliver all such further acts, assurances, deeds,
assignments, transfers, conveyances and other instruments and papers as may be
reasonably required or appropriate to carry out the Contemplated Transactions.
 
Section 6.07                         Confidential Information.  Each Seller
agrees (a) to refrain from, either alone or in conjunction with any other
Person, or directly or indirectly through its Affiliates or Representatives,
disclosing to any Person or using for any purpose, any confidential, proprietary
or secret information relating to Buyer or Buyer’s Affiliates and (b) to refrain
from, either alone or in conjunction with any other Person, or directly or
indirectly through its Affiliates or Representatives, disclosing to any Person
or using for any purpose, any confidential, proprietary or secret information
relating to any of the Wunderkind Group Companies or the Business, provided,
that the foregoing shall not apply to any confidential, proprietary or secret
information (i) required to be disclosed under applicable Legal Requirements or
(ii) required to be disclosed by a Seller in connection with such Seller’s
service as an officer, director, consultant or employee of any of the Wunderkind
Group Companies.  For purposes of this Section 6.07, “confidential, proprietary
or secret information” means any confidential or proprietary information,
including all client data, financial data, marketing information, Tax Returns,
Intellectual Property, business policies, procedures, techniques, business plans
and related documents, customer or client lists, Contractual Obligations,
projections, pricing information, any data on or relating to past, present and
prospective customers or clients, and any and all other materials and
information relating to or dealing with business operations or activities, but
in any event does not include any information (x) that is or becomes generally
available to the public (other than as a result of a breach of this Section
6.07) or (y) becomes available to the Sellers or their respective Affiliates
(other than the Wunderkind Group Companies) and Representatives from a third
party after the Closing not known to the Sellers to be in breach of a
confidentiality agreement or any legal, fiduciary or other obligation
restricting the disclosure of such information.
 
Section 6.08                         Public Announcements.  No Party shall, nor
shall any of their respective Affiliates or Representatives, without the
approval of the other Parties hereto, issue any press releases or otherwise make
any public statements with respect to the Contemplated Transactions, except as
may be required by applicable Legal Requirements; provided that each of the
Parties and their respective Affiliates and Representatives may upon prior
written notice and consultation with the other Parties (a) make internal
announcements to their respective employees regarding the Contemplated
Transactions and (b) provide general information about the subject matter of
this Agreement (including the Purchase Price, other financial terms and
indemnification provisions) to their respective investors and in connection with
their or their Affiliates’ fund raising activities.
 
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
Section 6.09                         Expenses and Payments.  All investment
banking, legal fees and other expenses incurred in connection with the
Contemplated Transactions (collectively, the “Transaction Expenses”) shall (a)
to the extent incurred by the Sellers or any of the Wunderkind Group Companies
prior to the Closing, be paid by the Sellers and (b) to the extent incurred by
Buyer, be paid by Buyer.
 
Section 6.10                         Restrictive Covenants. [Intentionally
Deleted.]
 
Section 6.11                         Certain Tax Matters. [Intentionally
Deleted.]
 
Section 6.12                         Conduct of Business with respect to
Taxes.  During the period from the date hereof to the Closing Date:
 
(i)           none of the Wunderkind Group Companies shall, without the consent
of Buyer (which consent shall not be unreasonably withheld, conditioned or
delayed), make, revoke or amend any Tax election; change any annual accounting
period; adopt or change any method of accounting or reverse any accruals (except
as required by a change in Legal Requirements or Australian Accounting
Principles); file any amended Tax Returns; sign or enter into any closing
agreement or settlement agreement with respect to any, or compromise any, claim
or assessment of Tax liability; surrender any right to claim a refund, offset or
other reduction in liability; consent to any extension or waiver of the
limitations period applicable to any claim or assessment, in each case, with
respect to Taxes; or act or omit to act where such action or omission to act
could reasonably be expected to have the effect of increasing any present or
future Tax liability or decreasing any present or future Tax benefit for any of
the Wunderkind Group Companies, Buyer, or any of their Affiliates.; and
 
(ii)           each of the Wunderkind Group Companies shall: (A) timely file all
Tax Returns required to be filed by it and all such Tax Returns shall be
prepared in a manner consistent with past practice, (b) timely pay all Taxes due
and payable; and (B) promptly notify Buyer of any income, franchise or similar
(or other material) Tax claim, investigation or audit pending against or with
respect to any of the Wunderkind Group Companies in respect of any Tax matters
(or any significant developments with respect to ongoing Tax matters), including
material Tax liabilities and material Tax refund claims.
 


ARTICLE VII
CONDITIONS TO CLOSING
 
Section 7.01                         Conditions to the Obligations of the
Sellers and the Company.  The obligations of the Sellers and the Company to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction of the following conditions as of the Closing:
 

 
34

--------------------------------------------------------------------------------

 

(a)           Representations and Warranties.  Each of the representations and
warranties of Buyer set forth in this Agreement and any certificate or other
instrument delivered by Buyer in connection herewith shall be true and correct
in all material respects as of the date of this Agreement and as of the Closing
(except for those representations and warranties, expressly required to be made
as of a particular date, which shall be true and correct as of such date and
except for those representations and warranties that contain material adverse
effect or other materiality qualifications, which shall be true and correct in
all respects);
 
(b)           Performance of Covenants and Agreements.  Buyer shall have
performed in all material respects each of the covenants and agreements required
to be performed by them under this Agreement at or prior to the Closing;
 
(c)           Governmental Consents.  The Parties shall have received the
consents, waivers, Permits, authorizations and approvals of, as applicable, all
necessary Governmental Authorities to consummate the Contemplated Transactions;
 
(d)           Actions and Proceedings.  No Action before any Governmental
Authority shall be pending, enacted or enforced wherein an unfavorable judgment,
decree or order would prevent the performance of this Agreement or the
consummation of any of the Contemplated Transactions, declare unlawful any of
the Contemplated Transactions or cause such transactions to be rescinded; and
 
(e)           Closing Deliverables.  The Sellers shall have received each of the
deliverables set forth in Section 2.04(b), as applicable.
 
Section 7.02                         Conditions to the Obligations of
Buyer.  The obligations of Buyer to consummate the transactions contemplated by
this Agreement are subject to the satisfaction of the following conditions as of
the Closing:
 
(a)           Representations and Warranties.  Each of the representations and
warranties of the Sellers and the Company set forth in this Agreement and any
certificate or other instrument delivered by any Seller and/or the Company in
connection herewith shall be true and correct in all material respects as of the
date of this Agreement and as of the Closing (except for those representations
and warranties, expressly required to be made as of a particular date, which
shall be true and correct as of such date and except for those representations
and warranties that contain Material Adverse Effect or other materiality
qualifications, which shall be true and correct in all respects);
 
(b)           Performance of Covenants and Agreements.  Each Seller and the
Company shall have performed in all material respects each of the covenants and
agreements required to be performed by it under this Agreement at or prior to
the Closing;
 
(c)           Governmental Consents.  The Parties shall have received the
consents, waivers, Permits, authorizations and approvals of, as applicable, all
necessary Governmental Authorities to consummate the Contemplated Transactions;
 
(d)           Actions and Proceedings.  No Action before any Governmental
Authority shall be pending, enacted or enforced wherein an unfavorable judgment,
decree or order would prevent the performance of this Agreement or the
consummation of any of the Contemplated Transactions, declare unlawful any of
the Contemplated Transactions or cause such transactions to be rescinded;
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
(e)           Closing Deliverables.  Buyer shall have received each of the
deliverables set forth in Section 2.04(a), as applicable; and Absence of
Material Adverse Effect.  There shall not have been or occurred any event,
change, occurrence or circumstance after the date hereof and prior to the
Closing that, individually or in the aggregate with any such events, changes,
occurrences or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.
 
ARTICLE VIII
SURVIVAL AND INDEMNIFICATION
 
Section 8.01                         Survival.
 
(a)           Representations and warranties set forth in (i) Section
3.01 (Organization), Section 3.02 (Power and Authorization), Section
3.03 (Authorization of Governmental Authorities), Section
3.04 (Noncontravention), Section 3.05 (Capitalization), Section 3.08(a),
(Assets), Section 3.22 (No Brokers) and (ii) ARTICLE IV of this Agreement
(collectively, the “Seller Fundamental Representations”) and (iii) ARTICLE V of
this Agreement (collectively, the “Buyer Fundamental Representations” and
collectively with the Seller Fundamental Representations, the “Fundamental
Representations”) shall survive the Closing and continue indefinitely.
 
(b)           Representations and warranties set forth in Section 3.12 (Tax
Matters),  Section 3.13 (Employee Benefit Plans) and Section 3.14 (Environmental
Matters) shall survive the Closing and continue in full force and effect through
the date that is sixty (60) days following the expiration of the applicable
statute of limitations (taking into account all applicable extensions).
 
(c)           All other representations and warranties set forth in this
Agreement and not described in Section 8.01(a) and Section 8.01(b) above shall
survive the Closing and continue in full force and effect until eighteen (18)
months following the Closing Date.
 
(d)           Covenants and agreements that, by their express terms survive for
a period expressly set forth herein shall survive for such period; all other
covenants and agreements hereunder shall survive the Closing and continue in
full force and effect indefinitely.
 
Section 8.02                         Indemnification.
 
(a)           Indemnification by the Sellers.
 
(i)           Subject to the terms and conditions of this Agreement, from and
after the Closing, the Sellers shall jointly and severally indemnify, defend and
hold harmless each Buyer Indemnified Person from and against and in respect of
all losses, liabilities, obligations, damages, deficiencies, Taxes, actions,
suits, proceedings, demands, assessments, orders judgments, fines, penalties,
interest, costs and expenses (including the reasonable fees, disbursements and
expenses of attorneys) (whether or not arising out of third-party claims and
including all amounts paid in investigation, defense or settlement of the
foregoing) (collectively, “Losses”) that such Buyer Indemnified Person shall
incur, suffer, sustain or become subject to, arising from, based on or resulting
from (A) any breach of, or inaccuracy in, the representations and warranties of
the Sellers and/or the Company made in ARTICLE III of this Agreement or any
certificate delivered by or on behalf of the Sellers or the Company in
connection herewith (in each case without regard to any materiality
qualifications contained in any such representation or warranty), (B) any breach
of or non-fulfillment of any agreement or covenant of any of the Wunderkind
Group Companies, the Sellers or the Seller Representative in this Agreement, (C)
any and all Pre-Closing Taxes, (D) any Debt specifically set forth of Schedule
3.06(f), to the extent not paid at or prior to the Closing, and (E) any
Transaction Expenses incurred by the Sellers or any of the Wunderkind Group
Companies prior to Closing.
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
(ii)           Subject to the terms and conditions of this Agreement, from and
after the Closing, each Seller shall severally and not jointly indemnify, defend
and hold harmless each Buyer Indemnified Person from and against and in respect
of all Losses that such Buyer Indemnified Person shall incur, suffer, sustain or
become subject to, arising from, based on or resulting from any breach of, or
inaccuracy in, the representations and warranties made by such Seller in ARTICLE
IV of this Agreement (in each case without regard to any materiality
qualifications contained in any such representation or warranty).
 
(b)           Indemnification by Buyer.  Subject to the terms and conditions of
this Agreement, from and after the Closing, Buyer shall indemnify, defend and
hold harmless each Seller Indemnified Person from and against and in respect of
all Losses that such Seller Indemnified Person shall incur, suffer, sustain or
become subject to, arising from, based on or resulting from (i) any breach of,
or inaccuracy in, the representations and warranties of Buyer made in ARTICLE V
of this Agreement or any certificate delivered by or on behalf of Buyer in
connection herewith (in each case without regard to any materiality
qualifications contained in any such representation or warranty) and (ii) any
breach of or non-fulfillment of any agreement or covenant of Buyer in this
Agreement.
 
Section 8.03                         Limits on Indemnification.
 
(a)           Subject to the exceptions set forth in Section 8.03(c) below, the
aggregate liability of the Sellers, in their capacities as Indemnifying Parties,
to indemnify the Buyer Indemnified Persons from and against any Losses pursuant
to Section 8.02(a)(i)A shall not exceed $200,000 (the “General Cap”).
 
(b)           Subject to the exceptions set forth in Section 8.03(c) below, the
Sellers, in their capacities as Indemnifying Parties, will have no obligation to
indemnify the Buyer Indemnified Persons for any Losses pursuant to Section
8.02(a)(i)A, from and against any Losses unless and until the Buyer Indemnified
Persons shall first have suffered aggregate Losses in excess of $30,000 (the
“Basket”), in which case the Sellers shall be liable for all Losses (subject to
any application of the General Cap pursuant to this Section 8.03).
 
 
 
37

--------------------------------------------------------------------------------

 
 
(c)           The General Cap and the Basket shall be inapplicable to, and shall
in no way limit or impair: (i) the right of any Party to pursue any rights,
remedies or claims based on fraud, and (ii) the right to indemnification for
Losses arising from, based on or resulting from (A) breaches of or inaccuracies
in any Fundamental Representations, and (B) breaches of or inaccuracies in any
of the representations or warranties set forth in Section 3.12 (Tax Matters).
 
Section 8.04                         Procedures for Indemnification. The
procedure for indemnification shall be as follows:
 
(a)           If a claim for indemnification is brought pursuant to the terms of
this Agreement, the Indemnified Party claiming indemnification (the “Claimant”)
shall give written notice to the Indemnifying Party of any claim, whether
between the Parties or involving a third party (a “Third Party Claim”), promptly
after receiving notice or becoming aware thereof, and such notice shall specify
in reasonable detail (i) the factual basis for such claim, (ii) a copy of all
papers served with respect to such claim (if any), (iii) the amount of the
claim, and (iv) the basis of the Claimant’s request for indemnification under
this Agreement; provided, however, that any delay or failure by the Claimant in
giving such notice shall not relieve the Indemnifying Party of its obligations
under this Agreement except and only to the extent that the Indemnifying Party
is actually and materially damaged by such delay.  If the matter to which a
claim relates shall not have been resolved as of the date of the claim notice,
the Claimant shall estimate the amount of the claim in the notice (which
estimate shall not be conclusive of the final amount of such Claim) and specify
therein that the claim has not yet been liquidated (an “Unliquidated
Claim”).  If a Claimant gives a notice for an Unliquidated Claim, the Claimant
shall also give a second notice (the “Liquidated Claim Notice”) within sixty
(60) days after the matter giving rise to the claim becomes finally resolved,
and the Liquidated Claim Notice shall specify the amount of the claim.
 
(b)           If the notice from the Claimant delivered pursuant to Section
8.04(a) above pertains solely to a breach of representation, warranty, covenant
or agreement contained in this Agreement or other similar demand for direct
indemnification pursuant to this Agreement, then the Indemnifying Party shall
have forty five (45) calendar days following receipt of the Claimant’s notice
(and, in the case of an Unliquidated Claim, forty five (45) calendar days
following receipt of the Liquidated Claim Notice) to make such investigation of
the claim as the Indemnifying Party deems necessary or desirable.  If the
Claimant and the Indemnifying Party agree at or prior to the expiration of said
forty five (45) day period (or any mutually agreed upon extension thereof) on
the validity and amount of such claim (or such other amount agreed to by the
applicable Parties), the Indemnifying Party shall promptly thereafter pay to the
Claimant the full amount of the claim, subject to the terms and conditions in
this ARTICLE IX.  Otherwise, the applicable Parties shall have such rights as
may be available to them under this Agreement and applicable Legal Requirements.
 
(c)           If the notice from the Claimant delivered pursuant to Section
8.04(a) above pertains to a Third Party Claim, then, the Indemnifying Party
shall have sixty (60) calendar days following receipt of the Claimant’s notice
(and, in the case of an Unliquidated Claim, sixty (60) calendar days following
receipt of the Liquidated Claim Notice) to (i) make such investigation of the
claim or demand as the Indemnifying Party deems reasonably necessary or
desirable and (ii) notify the Claimant in writing of whether or not the
Indemnifying Party desires to defend the Claimant against such claim or
demand.  During such sixty (60) day period, or until such earlier time as the
Claimant receives notice that the Indemnifying Party desires to defend such
claim, the Claimant shall make such filings, including motions for continuance
(and answers if a motion for continuance has not been granted), as may be
necessary to preserve the Parties’ positions and rights with respect to such
claim or demand; provided, however, that any delay or failure by the Claimant to
do so shall not relieve the Indemnifying Party of its obligations under this
Agreement except and only to the extent that the Indemnifying Party is actually
and materially damaged by such delay or failure.
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
(d)           If the Indemnifying Party acknowledges in writing its obligation
to provide indemnification hereunder if such Third Party Claim is ultimately
successful, the Indemnifying Party may elect to defend the Claimant against such
Third Party Claim, and then the Indemnifying Party shall have the sole power to
direct and control such defense.  Upon confirmation by the Indemnifying Party of
its obligation to provide indemnification if such Third Party Claim is
ultimately successful and of its desire to assume the defense to such claim or
demand on the terms set forth above, the Indemnifying Party shall not be liable
to the Claimant for any legal fees and expenses subsequently incurred by the
Claimant, subject to reimbursement for reasonable actual out-of-pocket expenses
incurred by the Claimant as the result of a request for cooperation or
assistance by the Indemnifying Party; provided, however, that if, in the
reasonable opinion of counsel to the Claimant, there exists a conflict of
interest between the Indemnifying Party and the Claimant, the Claimant shall be
entitled to engage its own counsel and reasonable attorney’s fees of such
counsel shall be borne by the Indemnifying Party.  If the Claimant desires to
participate in, but not control, any such defense, it may do so at its sole cost
and expense.  The Indemnifying Party shall notify the Claimant promptly
following any determination by the Indemnifying Party that the tendered claim or
demand is not subject to indemnification pursuant to ARTICLE IX; provided,
however, that the Indemnifying Party agrees that up through the time of any such
notification, it shall use its good faith and reasonable efforts to protect and
preserve any rights of the Claimant with respect to such claim or demand.
 
(e)           If the Indemnifying Party does not acknowledge its obligation to
provide indemnification hereunder or elects not to defend the Claimant against
such Third Party Claim, the Claimant shall have the right to defend the claim or
demand through appropriate proceedings and shall have the sole power to direct
and control such defense.  Such defense shall be at the Claimant’s sole cost and
expense; provided, however, that the Indemnifying Party shall reimburse the
Claimant for all reasonable actual out-of-pocket costs and expenses incurred by
the Claimant (including reasonable attorneys’ fees) in connection with such
defense if it is ultimately determined that the Claimant is entitled to
indemnification from the Indemnifying Party for such Third Party Claim pursuant
to the terms hereof.
 
(f)           In connection with any Third Party Claim subject to the procedures
set forth in this Section 8.04(d), (i) the Claimant shall not settle,
compromise, discharge or otherwise admit to any liability for any claim or
demand for which indemnification may be sought under this Agreement, without the
prior written consent of the Indemnifying Party and (ii) the Indemnifying Party
shall not settle, compromise, discharge or otherwise admit to any liability for
any claim or demand that requires any action of the Claimant including for the
payment of money (unless the Indemnifying Party agrees in writing to be liable
for such payments) without the prior written consent of the Claimant (it being
acknowledged and agreed that any such settlement, compromise, discharge or
admission may be rejected by the Claimant in its sole discretion if such
settlement, compromise, discharge or admission (1) does not fully release the
Claimant as part of such settlement, compromise, discharge or admission or (2)
imposes any obligation or restriction upon the Claimant other than the payment
of obligations that the Indemnifying Party agrees in writing to assume).
 
 
 
39

--------------------------------------------------------------------------------

 
 
Section 8.05                         Adjustments to the Purchase Price.  Buyer
and the Sellers agree to treat any amounts payable after the Closing by the
Sellers to Buyer (or by Buyer to the Sellers) pursuant to this Agreement as an
adjustment to the Purchase Price, unless a final determination by the
appropriate Tax Authority or court causes any such payment not to be treated as
an adjustment to the Purchase Price for Tax purposes.
 
Section 8.06                         Additional Provisions Regarding
Indemnification.  Notwithstanding any other provision of this ARTICLE IX, the
right to indemnification pursuant to this ARTICLE IX is subject to the following
limitations:
 
(a)           IN NO EVENT WILL ANY PARTY BE LIABLE UNDER THIS AGREEMENT (FOR
INDEMNIFICATION) TO ANY OTHER PARTY OR OTHER PERSON FOR ANY EXEMPLARY, SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL, REMOTE, SPECULATIVE, CONSEQUENTIAL, OR DAMAGES
FOR LOST PROFITS IN CONNECTION WITH ANY LOSSES, EXCEPT WHERE SUCH DAMAGES ARE
RECEIVED BY AN UNAFFILIATED THIRD PARTY FROM AN INDEMNIFIED PARTY IN CONNECTION
WITH LOSSES INDEMNIFIED HEREUNDER. NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, LOSSES MAY INCLUDE DIMINUTION IN VALUE OF THE WUNDERKIND GROUP
COMPANIES, THEIR RESPECTIVE ASSETS AND/OR ANY EQUITY INTERESTS DIRECTLY OR
INDIRECTLY HELD IN ANY OF THE WUNDERKIND GROUP COMPANIES.
 
(b)           No Party may bring a claim for indemnification pursuant to this
ARTICLEIX to the extent notice of such claim is received after the expiration of
the survival periods set forth in Section 8.01 with respect to the subject
matter of such claim.
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.01                         Entire Agreement.  This Agreement, together
with the Schedules, contain the sole and entire agreements among the Parties
with respect to the subject matter hereof and thereof and supersede all prior
and contemporaneous discussions, understandings, negotiations and agreements
(whether written or oral) among the Parties or between any of them with respect
to the subject matter of this Agreement.
 
Section 9.02                          Successors and Assigns; Assignment; No
Third-Party Beneficiaries.  This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Parties.  Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assignable by
(a) the Sellers without the prior written consent of Buyer, or (b) Buyer without
the prior written consent of the Seller Representative; provided, however, that
Buyer may assign its rights under this Agreement (i) to an Affiliate, or (ii) as
collateral security to any lender or lenders (including any agent for such
lender or lenders) or to any assignee or assignees thereof. Nothing in this
Agreement shall confer upon any Person not a party to this Agreement any rights
or remedies of any nature or kind whatsoever under or by reason of this
Agreement, except that the Indemnified Parties shall be the third-party
beneficiaries of the indemnification rights in ARTICLE IX hereof.
 
 
 
 
40

--------------------------------------------------------------------------------

 
 
Section 9.03                         Amendments.  This Agreement may be amended,
modified or superseded, and any of the terms, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by the Parties, in the case of a waiver, by or on behalf of the Party
waiving compliance.  The failure of any Party at any time or times to require
performance of any provisions hereof will in no manner affect the right at a
later time to enforce the same.  No waiver by any Party of any condition, or of
any breach of any term, covenant, representation or warranty contained in this
Agreement, in any one or more instances, will be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term, covenant, representation or
warranty.
 
Section 9.04                         Notices.  Unless otherwise provided herein,
all notices, requests, consents, approvals, demands and other communications to
be given hereunder will be in writing and will be deemed given upon (a)
confirmation of receipt of a facsimile transmission, (b) confirmed delivery by a
reputable overnight carrier or when delivered by hand, or (c) actual receipt,
addressed to the respective Parties listed below at the following addresses (or
such other address for a Party hereto as will be specified by like notice):
 
If to Buyer, to:
 
Massive Interactive Inc
Level 6, Lower Thames Street
London, EC3R 6AF
Attention:  Antaine Furlong



 
with a copy (which shall not constitute notice) to:
 
Reed Smith LLP
599 Lexington Avenue
New York, NY 10022
Attention: Bill Haddad, Esq.
Facsimile: (212) 521-5450


If to the Sellers or the Company prior to the Closing, to:
 
Attention:  Monique Ellis
Ground Floor Suite 10
123 Clarence Street
SYDNEY NSW 2000
 
 
 
 
41

--------------------------------------------------------------------------------

 
 
Section 9.05                         Governing Law.  This Agreement will be
governed by, and construed in accordance with, the internal laws of the State of
Delaware regardless of the laws that might otherwise govern under applicable
principles of conflict of laws.
 
Section 9.06                         Severability.  In the event any of the
provisions hereof are held to be invalid or unenforceable under applicable Legal
Requirements, the remaining provisions hereof will not be affected thereby.  In
such event, the Parties hereto agree and consent that such provisions and this
Agreement will be modified and reformed so as to effect the original intent of
the Parties as closely as possible with respect to those provisions which were
held to be invalid or unenforceable.
 
Section 9.07                         Counterparts.  This Agreement may be
executed simultaneously in two or more counterparts, each of which will be
deemed an original, but all of which will constitute one agreement.  Execution
and delivery of this Agreement by exchange of facsimile or other electronically
transmitted counterparts bearing the signature of a Party shall be equally as
effective as delivery of a manually executed counterpart of such Party.
 
Section 9.08                         Jurisdiction; Venue.  Each of the Parties,
by its execution hereof, (i) hereby agrees that all Actions arising out of or
relating to this Agreement exclusively be heard and determined in any state or
federal court sitting in New York, New York having subject matter jurisdiction
and the Parties hereby irrevocably submit to the exclusive jurisdiction of such
courts in any such Action and irrevocably waive the defense of an inconvenient
forum to the maintenance of any such Action, (ii) hereby waives to the extent
not prohibited by applicable Legal Requirements, and agrees not to assert, by
way of motion, as a defense or otherwise, in any such Action, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that any such
Action brought in one of the above-named courts should be dismissed on grounds
of forum non conveniens, should be transferred or removed to any court other
than one of the above-named courts, or should be stayed by reason of the
pendency of some other Action in any other court other than one of the
above-named courts or that this Agreement or the subject matter hereof may not
be enforced in or by such court, and (iii) hereby agrees not to commence any
such Action other than before one of the above-named courts.  Notwithstanding
the previous sentence a Party may commence any Action in a court other than the
above-named courts solely for the purpose of enforcing a Governmental Order
issued by one of the above-named courts.
 
Section 9.09                         Specific Performance.  Each of the Parties
acknowledges and agrees that the other Parties would be damaged irreparably in
the event any of the provisions of this Agreement are not performed in
accordance with their specific terms or otherwise are breached or
violated.  Accordingly, each of the Parties agrees that, without posting a bond
or other undertaking, the other Parties will be entitled to an injunction or
injunctions to prevent breaches or violations of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any Action instituted in any court of competent
jurisdiction having jurisdiction over the Parties and the matter in addition to
any other remedy to which it may be entitled, at law or in equity.  Each Party
further agrees that, in the event of any Action for specific performance in
respect of such breach or violation, it will not assert that the defense that a
remedy at law would be adequate.
 
 
 
42

--------------------------------------------------------------------------------

 
 
Section 9.10                         Waiver of Jury Trial.  TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE,
AND COVENANT THAT THEY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART
UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE
THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION
WHATSOEVER BETWEEN OR AMONG THEM RELATING TO THIS AGREEMENT AND THAT SUCH
ACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.
 
Section 9.11                         Disclosure Schedules.  Information set
forth in the schedules to this Agreement (the “Schedules”) shall modify,
supplement, qualify or limit the representations made in ARTICLE III, ARTICLE
IV and ARTICLE V, respectively. The Section number headings in the Schedules
correspond to the Section numbers in this Agreement; provided that any
information disclosed in any Section of the Schedules shall be deemed to be
disclosed and incorporated into any other Section of the Schedules to the extent
the information is disclosed with such reasonable specificity that its
applicability to such other Section of the Schedules is reasonably apparent on
the face of the disclosure.
 
Section 9.12                        Seller Representative.
 
(a)           Ellis M is hereby irrevocably appointed as representative, agent
and attorney-in-fact (the “Seller Representative”) for each Seller (i) to give
and receive notices and communications relating to the transactions and other
matters contemplated by this Agreement, (ii) to make decisions on behalf of the
Sellers with respect to the transactions and other matters contemplated by this
Agreement, including (A) indemnification claims, (B) amendments to this
Agreement, (iii) to receive or make payment of funds and expenses, (iv) to
engage attorneys, accountants and other agents at the expense of the Sellers,
and (v) to take such other actions that are necessary as reasonably determined
by the Seller Representative to consummate the Contemplated Transactions.
 
(b)           Each Seller agrees that the provisions of this Section 9.12 are
independent and severable, are irrevocable and coupled with an interest, and
shall be enforceable notwithstanding any rights or remedies that any Seller may
have in connection with the Contemplated Transactions.
 
(c)           A decision, act, consent or instruction of the Seller
Representative relating to this Agreement or the Contemplated Transactions shall
constitute a decision for all the Sellers, and shall be final, binding and
conclusive upon the Sellers, and Buyer and Buyer’s Affiliates and
Representatives may rely upon any such decision, act, consent or instruction of
the Seller Representative as being the decision, act, consent or instruction of
every Seller and Buyer nor any of Buyer’s respective Affiliates and
Representatives shall have any liability to any Seller as a result of such
reliance.
 
 
 
 
43

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything in this Agreement to the contrary,
nothing in this Section 9.12 shall release any Seller or from their obligations
to any of the other Parties set forth in this Agreement.
 
(e)           Except in the case of fraud, each Seller hereby agrees to
indemnify and hold harmless the Seller Representative against such Seller’s pro
rata portion of all expenses (including reasonable attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred by the
Seller Representative in connection with any Action to which the Seller
Representative is made a party by reason of the fact that it is or was acting as
the Seller Representative pursuant to the terms of this Agreement.
 
Section 9.13                         Release.  Effective as of the Closing, each
Seller hereby unconditionally and irrevocably acquits, remises, discharges and
forever releases the Wunderkind Group Companies, and their present and former
respective Affiliates and Representatives from any and all claims, rights,
causes of action, protests, suits disputes controversies, orders, obligations,
debts, demands, proceedings, promises, losses, liabilities, deficiencies,
penalties, fines, costs, expenses fees or damages of any kind, including those
arising under any Legal Requirement, agreement, arrangement, commitment or
undertaking, or other Contractual Obligation, whether written or oral to the
extent arising on or prior to the consummation of the transactions contemplated
hereby. Notwithstanding the foregoing, this Section 9.13 shall not apply to or
otherwise limit, relieve, restrict or affect any indemnification or other rights
that any Party may have pursuant to the terms of this Agreement.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 

 
44

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Stock Purchase
Agreement as of the date first above written.
 


 

 
MASSIVE INTERACTIVE, INC.
 
By:   /s/ Antaine Furlong                    
Name: Antaine Furlong
Title:   CFO
 
 
WUNDERKIND GROUP PTY LTD
 
By:   /s/ Monique Ellis                         
Name: Monique Ellis
Title:   Managing Director
 
 
D E ELLIS PTY LTD ATF DE ELLIS FAMILY TRUST
 
 
By:   /s/ Derek Ellis                              
Name: Derek Ellis
Title:   Trustee
 
 
        /s/ Monique Ellis                        
Monique Ellis
 
 
 
        /s/ Dominic De Lorenzo           
Dominic De Lorenzo
     
 
        /s/ Ronald Downey                  
Ronald Downey
               

 
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT A


FORM OF CONVERTIBLE NOTE



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------